UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: JUNE 30, 2015 Item 1. Reports to Stockholders The semi-annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 40 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Equity & Bond Markets Overview FIRST INVESTORS LIFE SERIES FUNDS Dear Investor: We are pleased to provide you with our report for the six-month period ended June 30, 2015 (“the review period”). Economic Overview For the second year in a row, first half U.S. economic growth was disappointing, although there were some bright spots. First quarter gross domestic product (“GDP”) in particular was weak at 0.6% due to several unexpected factors: the harsh winter, labor disputes at west coast ports, a decline in capital investments in the energy sector as a result of the fall in oil prices, and weaker exports because of the strong U.S. dollar. GDP growth in the second quarter rebounded to 2.3% and the economy showed improvement in key areas. The unemployment rate declined to a post-recession low of 5.3% and housing starts rose to a post-recession high. Despite the decline in the unemployment rate, wage gains remained weak, a headwind to a more robust recovery. Inflation also remained subdued, in large part because of the decline in oil prices in the fourth quarter of last year, with consumer prices up only 0.1% year-over-year. At the beginning of the year, the market expected the Federal Reserve (“the Fed”) to finally end its zero interest rate policy, which dates back to 2008, and raise interest rates in June. But the Fed took no action during the review period due to the unexpectedly weak economy in the first quarter. At this point, the Fed appears to want to raise rates later this year, with September the earliest likely date. The Equity Market Equities were mixed during the period under review. After an anemic January, the markets started to rally steadily, with gains during February, April and May. The environment was constructive and steady — with low volatility. However, after probing new highs in mid-May, equities saw their gains erode as June brought increased market volatility. Global economic events took center stage, as the deadline for a Greek debt resolution was fast approaching and weaker economic data flowing from China weighed on the markets. The S&P 500 ended the period up 1.23%, while the Dow Jones Industrial Average only managed to end fractionally higher at 0.03% and the NASDAQ Composite was up 6.0%. Despite the uncertainties in Greece and China, the equity markets held their own during the six months ended June 30, fueled in part by underlying market fundamentals, robust merger and acquisition activity, and positive corporate earnings growth. Underlying corporate earnings were solid and are expected to grow about 7–10% in 2015, when adjusting for the strong U.S. dollar, which has appreciated significantly versus the other leading foreign currencies, most notably the euro, yen and British pound. Share repurchases and dividends continue to be popular uses of excess cash flow, as repurchase levels are at all-time highs and dividends are increasing at an 8% rate (S&P 500). Market valuations remain constructive, having moved towards 1 Equity & Bond Markets Overview (continued) FIRST INVESTORS LIFE SERIES FUNDS longer-term average levels — meaning stocks are neither cheap nor expensive. Robust merger and acquisition activity — deal flow is 30% versus the same period in 2014, especially in pharmaceuticals, and semiconductors — also helped support the market’s momentum. With low interest rates, low gas prices, muted inflation, unemployment below the 50 year average, and lower consumer debt levels, individuals have more discretionary income to spend elsewhere. Two bright spots have been new auto and home sales, both of which were better-than-expected. June automobile sales were tracking at 17 million units per year, which is 2 million above the long-term average. Even though housing starts are rising, they are still below the historical average, which means they have room to grow. Retail sales are also positive, particularly for big ticket items. Large-cap stocks underperformed small-caps for the period under review. This was mostly due to the strong U.S. dollar which makes products exported to other countries more expensive to purchase overseas, thereby hurting U.S. corporate sales. Small-cap stocks (fueled by technology and health care) were up 4.75% year-to-date, according to the Russell 2000 Index. Among styles, growth stocks outperformed value stocks within both the large-cap and small-cap categories. Sector performance bounced around a bit during the semi-annual period. Utilities, Energy and Industrials were the weakest areas, impacted by rising interest rates, falling oil prices and the strong U.S. currency. Health Care and Consumer Discretionary were the best performing sectors, posting gains of 8.7% and 6.0%, respectively — helped by mergers and acquisitions and robust consumer confidence. On the international side, despite concerns in Greece, slowing growth in China, and deflation in Japan and Europe, the MSCI EAFE Index returned 5.18% year-to-date. In local currency terms, the Index was up over 9%, proof that the U.S. dollar remains strong. The international markets still look solid, particularly Western Europe, notably Germany, and the United Kingdom, Japan and several emerging markets, which are showing improvement. Even though China was weak in May and June, it is still up about 10% for the year; however, growth there appears to be moderating, resulting in increased volatility in the neighboring Asian markets. The Bond Market Interest rates rose slightly during the review period, but it was really a tale of two quarters. The broad U.S. high grade bond market, as measured by the Bank of Ameri-ca Merrill Lynch U.S. Broad Market Index, returned 1.7% in the first quarter as the European Central Bank initiated quantitative easing – a program of buying bonds to stimulate the economy. This drove European bond yields to all-time historical lows, pulling down U.S. interest rates, as well. Conversely, in the second quarter, European bond yields spiked higher, followed by U.S. yields, and the broad U.S. bond market fell 1.7%, the fourth worst quarter in 20 years. 2 Consequently, for the review period, the broad U.S. bond market returned –0.06%. The benchmark 10-year U.S. Treasury note yield rose from 2.17% to 2.35%. The two-year Treasury note yield, which is very sensitive to changes in the Fed’s policy, was almost unchanged, moving from 0.67% to 0.65%. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. July 31, 2015 The Funds are only available through the purchase of variable life insurance policies and variable annuity contracts issued by First Investors Life Insurance Company. The reports do not reflect the additional expenses and charges that are applicable to variable life insurance policies and variable annuity contracts. This Equity & Bond Markets Overview is not part of the Funds’ financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The views expressed in this Overview reflect those views of the Director of Equities and Director of Fixed Income of First Investors Management Company, Inc. through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. This Overview may not be relied upon as investment advice or an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in variable life and annuity sub-accounts. For all subaccounts, there is the risk that securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. For stock subaccounts, the risks include market risk (the risk that the entire stock market will decline because of an event such as a deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock subaccounts such as small-cap, global or international funds. For bond subaccounts, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, bonds with longer maturities fluctuate more than bonds with shorter maturities in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. There are also special risks associated with investing in certain types of bond subaccounts, including liquidity risk and prepayment and extension risk. You should consult your prospectus for a precise explanation of the risks associated with your subaccounts. 3 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, January 1, 2015, and held for the entire six-month period ended June 30, 2015. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 4 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $1,000.00 $0.50 Hypothetical (5% annual return before expenses) $1,000.00 $1,024.29 $0.50 * Expenses are equal to the annualized expense ratio of .10%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 5 Portfolio of Investments CASH MANAGEMENT FUND June 30, 2015 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—39.4% Federal Farm Credit Bank: $300M 7/15/2015 0.10 % $ 299,988 300M 7/27/2015 0.12 299,974 Federal Home Loan Bank: 300M 8/3/2015 0.11 299,971 400M 8/12/2015 0.07 399,967 300M 8/26/2015 0.10 299,956 263M 10/1/2015 0.10 262,933 225M 11/12/2015 0.14 224,883 406M 11/27/2015 0.15 405,748 216M 12/15/2015 0.22 215,780 Total Value of U.S. Government Agency Obligations (cost $2,709,200) 2,709,200 CORPORATE NOTES—33.4% 300M Abbott Laboratories, 9/1/2015 (a) 0.12 299,938 350M Apple, Inc., 7/23/2015 (a) 0.09 349,981 350M Coca-Cola Co., 10/30/2015 (a) 0.23 349,729 300M Google, Inc., 7/8/2015 (a) 0.11 299,994 350M Johnson & Johnson, 9/14/2015 (a) 0.10 349,927 300M Pfizer, Inc., 8/3/2015 (a) 0.14 299,961 350M Wal-Mart Stores, Inc., 7/31/2015 (a) 0.10 349,971 Total Value of Corporate Notes (cost $2,299,501) 2,299,501 VARIABLE AND FLOATING RATE NOTES—17.5% Federal Farm Credit Bank: 200M 11/20/2015 0.12 199,996 400M 4/20/2016 0.26 400,392 250M Federal Home Loan Bank, 4/20/2016 0.14 250,010 350M Mississippi Business Finance Corp. (Chevron USA, Inc.), 11/1/2035 0.02 350,000 Total Value of Variable and Floating Rate Notes (cost $1,200,398) 1,200,398 6 Principal Interest Amount Security Rate * Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—14.5% U.S. Treasury Bills: $500M 7/23/2015 0.05 % $499,985 500M 9/17/2015 0.14 499,846 Total Value of Short-Term U.S. Government Obligations (cost $999,831) 999,831 Total Value of Investments (cost $7,208,930)** 104.8 % 7,208,930 Excess Of Liabilities Over Other Assets (4.8 ) (330,649) Net Assets 100.0 % $ 6,878,281 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on variable and floating rate notes are adjusted periodically; the rates shown are the rates in effect at June 30, 2015. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5). 7 Portfolio of Investments (continued) CASH MANAGEMENT FUND June 30, 2015 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015 Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 2,709,200 $ — $ 2,709,200 Corporate Notes — 2,299,501 — 2,299,501 Variable and Floating Rate Notes: U.S. Government Agency Obligations — 850,398 — 850,398 Municipal Bonds — 350,000 — 350,000 Short-Term U.S. Government Obligations — 999,831 — 999,831 Total Investments in Securities $ — $ 7,208,930 $ — $ 7,208,930 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 8 See notes to financial statements Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $1,006.04 $4.08 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.72 $4.11 * Expenses are equal to the annualized expense ratio of .82%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 9 Portfolio of Investments EQUITY INCOME FUND June 30, 2015 Shares Security Value COMMON STOCKS—94.3% Consumer Discretionary—12.3% 23,700 American Eagle Outfitters, Inc. $ 408,114 3,780 BorgWarner, Inc. 214,855 8,687 CBS Corporation – Class “B” 482,128 24,350 Comcast Corporation – Special Shares “A” 1,459,539 6,600 CST Brands, Inc. 257,796 9,500 Delphi Automotive, PLC 808,355 38,150 Ford Motor Company 572,632 34,400 Hanesbrands, Inc. 1,146,208 4,050 Harman International Industries, Inc. 481,707 8,050 Home Depot, Inc. 894,597 11,400 Johnson Controls, Inc. 564,642 8,350 Lear Corporation 937,371 6,900 McDonald’s Corporation 655,983 15,600 Newell Rubbermaid, Inc. 641,316 47,100 Regal Entertainment Group – Class “A” 984,861 12,716 Time Warner, Inc. 1,111,506 10,300 Tupperware Brands Corporation 664,762 5,200 Walt Disney Company 593,528 3,700 Whirlpool Corporation 640,285 13,520,185 Consumer Staples—8.7% 35,200 Altria Group, Inc. 1,721,632 15,100 Coca-Cola Company 592,373 14,600 CVS Health Corporation 1,531,248 3,850 Dr. Pepper Snapple Group, Inc. 280,665 4,500 Kimberly-Clark Corporation 476,865 5,566 Kraft Foods Group, Inc. 473,889 12,500 Nu Skin Enterprises, Inc. – Class “A” 589,125 12,000 PepsiCo, Inc. 1,120,080 15,900 Philip Morris International, Inc. 1,274,703 13,700 Procter & Gamble Company 1,071,888 6,500 Wal-Mart Stores, Inc. 461,045 9,593,513 10 Shares Security Value Energy—8.1% 13,300 * Black Stone Minerals, LP $ 229,026 14,200 Chevron Corporation 1,369,874 19,250 ConocoPhillips 1,182,142 9,100 Devon Energy Corporation 541,359 18,100 Enable Midstream Partners, LP 289,238 12,700 ExxonMobil Corporation 1,056,640 9,400 Halliburton Company 404,858 15,000 Marathon Oil Corporation 398,100 14,200 Marathon Petroleum Corporation 742,802 14,100 Occidental Petroleum Corporation 1,096,557 12,500 Royal Dutch Shell, PLC – Class “A” (ADR) 712,625 8,700 Suncor Energy, Inc. 239,424 11,800 Williams Companies, Inc. 677,202 8,939,847 Financials—19.1% 10,000 ACE, Ltd. 1,016,800 27,900 AllianceBernstein Holding, LP 823,887 6,650 American Express Company 516,838 3,150 Ameriprise Financial, Inc. 393,529 21,900 Bank of New York Mellon Corporation 919,143 28,950 Berkshire Hills Bancorp, Inc. 824,496 37,300 Brixmor Property Group, Inc. (REIT) 862,749 12,300 Chesapeake Lodging Trust (REIT) 374,904 6,372 Chubb Corporation 606,232 12,350 Discover Financial Services 711,607 47,270 Financial Select Sector SPDR Fund (ETF) 1,152,443 10,500 Invesco, Ltd. 393,645 18,100 iShares S&P U.S. Preferred Stock Index Fund (ETF) 708,977 6,600 iShares U.S. Real Estate ETF (ETF) 470,580 24,400 JPMorgan Chase & Company 1,653,344 29,600 MetLife, Inc. 1,657,304 16,700 Oritani Financial Corporation 268,035 24,410 Outfront Media, Inc. 616,108 10,000 PNC Financial Services Group, Inc. 956,500 7,000 Select Income REIT (REIT) 144,480 11,400 SPDR S&P Regional Banking (ETF) 503,424 47,500 Sterling Bancorp 698,250 5,400 Travelers Companies, Inc. 521,964 19,700 U.S. Bancorp 854,980 11 Portfolio of Investments (continued) EQUITY INCOME FUND June 30, 2015 Shares Security Value Financials (continued) 30,100 Urstadt Biddle Properties, Inc. – Class “A” (REIT) $ 562,268 34,950 Wells Fargo & Company 1,965,588 58,300 WP Glimcher, Inc. (REIT) 788,799 20,966,874 Health Care—13.6% 8,200 Abbott Laboratories 402,456 19,300 AbbVie, Inc. 1,296,767 2,270 * Allergan, PLC 688,854 8,500 Baxter International, Inc. 594,405 5,700 Gilead Sciences, Inc. 667,356 10,050 GlaxoSmithKline, PLC (ADR) 418,583 18,250 Johnson & Johnson 1,778,645 4,210 McKesson Corporation 946,450 9,512 Medtronic, PLC 704,839 35,120 Merck & Company, Inc. 1,999,382 13,200 Omnicare, Inc. 1,244,100 3,050 Perrigo Company, PLC 563,732 76,885 Pfizer, Inc. 2,577,954 4,950 Thermo Fisher Scientific, Inc. 642,312 9,990 Zoetis, Inc. 481,718 15,007,553 Industrials—11.4% 5,400 3M Company 833,220 9,000 A.O. Smith Corporation 647,820 6,961 ADT Corporation 233,681 9,100 Altra Industrial Motion Corporation 247,338 7,700 Eaton Corporation, PLC 519,673 2,900 G&K Services, Inc. – Class “A” 200,506 5,750 * Generac Holdings, Inc. 228,563 3,400 General Dynamics Corporation 481,746 75,430 General Electric Company 2,004,175 4,800 Greenbrier Companies, Inc. 224,880 11,800 Honeywell International, Inc. 1,203,246 7,600 Industrial Select Sector SPDR Fund (ETF) 410,856 17,250 ITT Corporation 721,740 12,300 KAR Auction Services, Inc. 460,020 3,680 Lockheed Martin Corporation 684,112 12,400 Nielsen NV 555,148 3,850 Snap-On, Inc. 613,113 12 Shares Security Value Industrials (continued) 12,125 Tyco International, PLC $ 466,570 8,000 United Parcel Service, Inc. – Class “B” 775,280 9,000 United Technologies Corporation 998,370 12,510,057 Information Technology—9.8% 11,490 Apple, Inc. 1,441,133 4,150 Automatic Data Processing, Inc. 332,954 4,700 Avago Technologies, Ltd. 624,771 55,700 Cisco Systems, Inc. 1,529,522 17,300 EMC Corporation 456,547 46,600 Intel Corporation 1,417,339 13,550 Intersil Corporation – Class “A” 169,511 11,600 Juniper Networks, Inc. 301,252 11,700 Lexmark International Group, Inc. – Class “A” 517,140 19,850 Mentor Graphics Corporation 524,636 9,000 Methode Electronics, Inc. 247,050 7,600 Microchip Technology, Inc. 360,430 41,850 Microsoft Corporation 1,847,678 8,100 QUALCOMM, Inc. 507,303 7,500 TE Connectivity, Ltd. 482,250 10,759,516 Materials—3.8% 7,100 Cytec Industries, Inc. 429,763 18,350 Dow Chemical Company 938,969 8,990 DuPont (E.I.) de Nemours & Company 574,910 18,200 International Paper Company 866,138 6,400 LyondellBasell Industries NV – Class “A” 662,528 10,500 MeadWestvaco Corporation 495,495 8,400 Olin Corporation 226,380 4,194,183 Telecommunication Services—3.1% 40,160 AT&T, Inc. 1,426,483 43,200 Verizon Communications, Inc. 2,013,552 3,440,035 13 Portfolio of Investments (continued) EQUITY INCOME FUND June 30, 2015 Shares or Principal Amount Security Value Utilities—4.4% 12,250 American Electric Power Company, Inc. $ 648,882 25,800 CenterPoint Energy, Inc. 490,974 7,550 Dominion Resources, Inc. 504,868 7,700 Duke Energy Corporation 543,774 12,400 Exelon Corporation 389,608 5,700 NextEra Energy, Inc. 558,771 9,300 Portland General Electric Company 308,388 29,400 PPL Corporation 866,418 14,400 Vectren Corporation 554,112 4,865,795 Total Value of Common Stocks (cost $76,361,088) 103,797,558 PREFERRED STOCKS—1.8% Financials—1.4% 200 Citizens Financial Group, Inc., Series A, 5.5%, 2049 194,875 11,400 Digital Realty Trust, Inc., Series G, 5.875%, 2049 (REIT) 269,610 21,200 JPMorgan Chase & Co., Series Y, 6.125%, 2020 528,092 Urstadt Biddle Properties, Inc. (REIT): 9,000 Series F, 7.125%, 2049 236,340 11,000 Series G, 6.75%, 2049 291,280 1,520,197 Health Care—.4% 400 Allergan, PLC, Series A, 5.5%, 2018 417,032 Total Value of Preferred Stocks (cost $1,918,699) 1,937,229 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.7% $1,900M Federal Home Loan Bank, 0.045%, 8/18/2015 (cost $1,899,886) 1,899,924 Total Value of Investments (cost $80,179,673) 97.8 % 107,634,711 Other Assets, Less Liabilities 2.2 2,395,878 Net Assets 100.0 % $ 110,030,589 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 14 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ 103,797,558 $ — $ — $ 103,797,558 Preferred Stocks 1,937,229 — — 1,937,229 Short-Term U.S. Government Agency Obligations — 1,899,924 — 1,899,924 Total Investments in Securities* $ 105,734,787 $ 1,899,924 $ — $ 107,634,711 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 15 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $1,026.80 $4.32 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.53 $4.31 * Expenses are equal to the annualized expense ratio of .86%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 16 Portfolio of Investments FUND FOR INCOME June 30, 2015 Principal Amount Security Value CORPORATE BONDS—89.6% Aerospace/Defense—.7% Meccanica Holdings USA, Inc.: $475M 6.25%, 7/15/2019 (a) $ 510,625 150M 7.375%, 7/15/2039 (a) 162,375 673,000 Automotive—3.9% American Axle & Manufacturing, Inc.: 400M 6.25%, 3/15/2021 422,000 250M 6.625%, 10/15/2022 263,750 175M Asbury Automotive Group, Inc., 6%, 12/15/2024 182,875 100M ATS Automation Tooling Systems, Inc., 6.5%, 6/15/2023 102,375 250M Fiat Chrysler Automobiles NV, 5.25%, 4/15/2023 (a) 245,675 General Motors Co.: 225M 4.875%, 10/2/2023 238,336 200M 6.25%, 10/2/2043 223,892 225M 5.2%, 4/1/2045 223,686 650M Gestamp Funding Luxembourg SA, 5.625%, 5/31/2020 (a) 669,500 325M Group 1 Automotive, Inc., 5%, 6/1/2022 325,000 425M Omega U.S. Sub, LLC, 8.75%, 7/15/2023 (a)(b) 426,063 75M Oshkosh Corp., 5.375%, 3/1/2022 77,063 325M Schaeffler Finance BV, 4.75%, 5/15/2021 (a) 328,250 150M ZF North America Capital, Inc., 4%, 4/29/2020 (a) 150,375 3,878,840 Building Materials—1.8% Building Materials Corp.: 750M 6.75%, 5/1/2021 (a) 784,687 350M 5.375%, 11/15/2024 (a) 345,397 200M Cemex SAB de CV, 9.5%, 6/15/2018 (a) 221,000 425M Griffon Corp., 5.25%, 3/1/2022 424,469 1,775,553 Chemicals—1.3% 325M Platform Specialty Products Corp., 6.5%, 2/1/2022 (a) 337,188 200M Rayonier AM Products, Inc., 5.5%, 6/1/2024 (a) 179,500 550M TPC Group, Inc., 8.75%, 12/15/2020 (a) 511,500 W.R. Grace & Co.: 175M 5.125%, 10/1/2021 (a) 176,750 75M 5.625%, 10/1/2024 (a) 76,219 1,281,157 17 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2015 Principal Amount Security Value Consumer Non-Durables—2.5% $375M Levi Strauss & Co., 6.875%, 5/1/2022 $ 402,188 Reynolds Group Issuer, Inc.: 300M 7.125%, 4/15/2019 309,375 775M 5.75%, 10/15/2020 796,313 Spectrum Brands Escrow Corp.: 300M 6.375%, 11/15/2020 318,750 175M 6.625%, 11/15/2022 187,250 450M Wolverine World Wide, Inc., 6.125%, 10/15/2020 479,250 2,493,126 Energy—11.9% AmeriGas Finance, LLC: 50M 6.75%, 5/20/2020 52,875 175M 7%, 5/20/2022 186,375 Antero Resources Finance Corp.: 100M 6%, 12/1/2020 101,000 125M 5.375%, 11/1/2021 120,625 Berry Petroleum Co.: 90M 6.75%, 11/1/2020 71,550 300M 6.375%, 9/15/2022 235,500 75M Blue Racer Midstream, LLC, 6.125%, 11/15/2022 (a) 77,625 California Resources Corp.: 150M 5%, 1/15/2020 132,750 150M 5.5%, 9/15/2021 131,280 225M 6%, 11/15/2024 194,625 Calumet Specialty Products Partners, LP: 225M 6.5%, 4/15/2021 222,750 75M 7.625%, 1/15/2022 76,875 300M 7.75%, 4/15/2023 (a) 309,750 Chesapeake Energy Corp.: 525M 7.25%, 12/15/2018 543,375 125M 6.625%, 8/15/2020 122,500 250M 6.875%, 11/15/2020 245,000 200M 5.75%, 3/15/2023 182,000 25M Concho Resources, Inc., 5.5%, 4/1/2023 25,125 CONSOL Energy, Inc.: 500M 8.25%, 4/1/2020 501,875 175M 5.875%, 4/15/2022 149,625 Crestwood Midstream Partners, LP: 350M 6%, 12/15/2020 364,000 50M 6.25%, 4/1/2023 (a) 52,250 18 Principal Amount Security Value Energy (continued) Denbury Resources, Inc.: $150M 6.375%, 8/15/2021 $ 144,750 275M 5.5%, 5/1/2022 246,812 250M Eclipse Resources Corp., 8.875%, 7/15/2023 (a)(b) 242,450 Energy XXI Gulf Coast, Inc.: 300M 11%, 3/15/2020 (a) 264,000 50M 7.5%, 12/15/2021 16,375 225M Exterran Partners, LP, 6%, 10/1/2022 214,875 175M Ferrellgas Partners, LP, 6.75%, 6/15/2023 (a) 176,750 250M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 248,750 150M Genesis Energy, LP, 6%, 5/15/2023 150,450 300M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 311,250 250M Hilcorp Energy I, 5.75%, 10/1/2025 (a) 241,250 250M Laredo Petroleum, Inc., 5.625%, 1/15/2022 248,750 Legacy Reserves, LP: 400M 8%, 12/1/2020 350,000 400M 6.625%, 12/1/2021 326,000 Linn Energy, LLC: 75M 6.5%, 5/15/2019 60,938 225M 6.25%, 11/1/2019 177,188 225M MarkWest Energy Partners, LP, 4.875%, 12/1/2024 221,063 100M Matador Resources Co., 6.875%, 4/15/2023 (a) 102,625 375M Memorial Production Partners, LP, 7.625%, 5/1/2021 359,063 285M Northern Blizzard Resources, Inc., 7.25%, 2/1/2022 (a) 273,600 NuStar Logistics, LP: 50M 4.8%, 9/1/2020 50,750 200M 6.75%, 2/1/2021 216,002 200M Rain CII Carbon, LLC, 8.25%, 1/15/2021 (a) 195,500 300M Rex Energy Corp., 6.25%, 8/1/2022 238,500 100M Rice Energy, Inc., 7.25%, 5/1/2023 (a) 103,000 400M RKI Exploration and Production, LLC, 8.5%, 8/1/2021 (a) 398,000 Sabine Pass Liquefaction, LLC: 500M 6.25%, 3/15/2022 520,000 225M 5.625%, 4/15/2023 225,351 325M 5.75%, 5/15/2024 325,406 250M 5.625%, 3/1/2025 (a) 248,438 SM Energy Co.: 150M 6.5%, 11/15/2021 157,125 125M 5.625%, 6/1/2025 124,038 57M Suburban Propane Partners, LP, 7.375%, 8/1/2021 61,133 19 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2015 Principal Amount Security Value Energy (continued) $100M Tesoro Logistics, LP, 6.25%, 10/15/2022 (a) $ 104,000 125M Ultra Petroleum Corp., 5.75%, 12/15/2018 (a) 120,625 425M Unit Corp., 6.625%, 5/15/2021 414,375 11,978,512 Financials—5.0% Ally Financial, Inc.: 525M 6.25%, 12/1/2017 561,750 175M 4.75%, 9/10/2018 180,906 488M 8%, 3/15/2020 575,840 175M 8%, 11/1/2031 210,219 350M Argos Merger Sub, Inc., 7.125%, 3/15/2023 (a) 367,500 674M Consolidated Energy Finance SA, 6.75%, 10/15/2019 (a) 687,480 General Motors Financial Co., Inc.: 75M 3.25%, 5/15/2018 76,758 150M 4.375%, 9/25/2021 156,108 300M 4.25%, 5/15/2023 304,062 International Lease Finance Corp.: 375M 8.75%, 3/15/2017 411,229 950M 8.25%, 12/15/2020 1,130,500 125M Nielsen Co., (Luxembourg) Sarl, 5.5%, 10/1/2021 (a) 126,719 250M Quicken Loans, Inc., 5.75%, 5/1/2025 (a) 240,000 5,029,071 Food/Beverage/Tobacco—2.6% 325M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 347,337 Constellation Brands, Inc.: 75M 4.25%, 5/1/2023 74,062 125M 4.75%, 11/15/2024 125,625 275M Dean Foods Co., 6.5%, 3/15/2023 (a) 281,187 125M H.J. Heinz Co., 4.25%, 10/15/2020 127,656 400M JBS Investments GmbH, 7.25%, 4/3/2024 (a) 415,000 JBS USA, LLC: 150M 7.25%, 6/1/2021 (a) 158,812 150M 5.875%, 7/15/2024 (a) 151,313 200M 5.75%, 6/15/2025 (a) 198,190 100M Pilgrim’s Pride Corp., 5.75%, 3/15/2025 (a) 101,250 20 Principal Amount Security Value Food/Beverage/Tobacco (continued) $ 50M Smithfield Foods, Inc., 6.625%, 8/15/2022 $ 53,563 450M Sun Merger Sub, Inc., 5.875%, 8/1/2021 (a) 465,750 100M Treehouse Foods, Inc., 4.875%, 3/15/2022 101,000 2,600,745 Food/Drug—.4% 200M BI-LO, LLC, 8.625%, 9/15/2018 (a) 186,000 225M Rite Aid Corp., 6.125%, 4/1/2023 (a) 232,594 418,594 Forest Products/Containers—3.9% 225M Ardagh Packaging Finance, PLC, 6%, 6/30/2021 (a) 225,562 250M Ball Corp., 5.25%, 7/1/2025 247,500 250M Berry Plastics Corp., 5.125%, 7/15/2023 244,375 CROWN Americas, LLC: 75M 6.25%, 2/1/2021 78,562 300M 4.5%, 1/15/2023 284,814 150M Graphic Packaging International, Inc., 4.875%, 11/15/2022 151,125 450M Greif, Inc., 7.75%, 8/1/2019 502,875 Mercer International, Inc.: 50M 7%, 12/1/2019 52,500 200M 7.75%, 12/1/2022 216,000 Owens-Brockway Glass Container, Inc.: 75M 5%, 1/15/2022 (a) 74,344 250M 5.375%, 1/15/2025 (a) 245,313 275M Resolute Forest Products, Inc., 5.875%, 5/15/2023 251,625 Sealed Air Corp.: 625M 6.5%, 12/1/2020 (a) 692,188 175M 4.875%, 12/1/2022 (a) 173,031 500M Silgan Holdings, Inc., 5%, 4/1/2020 516,250 3,956,064 Gaming/Leisure—3.3% 375M 24 Hour Holdings III, LLC, 8%, 6/1/2022 (a) 302,813 225M AMC Entertainment, Inc., 5.75%, 6/15/2025 (a) 221,062 250M GLP Capital, LP, 4.875%, 11/1/2020 255,625 175M Hilton Worldwide Finance, LLC, 5.625%, 10/15/2021 182,647 International Game Technology, PLC: 200M 5.625%, 2/15/2020 (a) 196,500 200M 6.25%, 2/15/2022 (a) 192,000 200M 6.5%, 2/15/2025 (a) 186,000 21 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2015 Principal Amount Security Value Gaming/Leisure (continued) $300M National CineMedia, LLC, 7.875%, 7/15/2021 $ 315,750 250M NCL Corp., Ltd., 5.25%, 11/15/2019 (a) 257,188 225M Regal Entertainment Group, 5.75%, 3/15/2022 228,364 450M Scientific Games International, Inc., 6.625%, 5/15/2021 351,000 450M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 462,375 150M Viking Cruises, Ltd., 6.25%, 5/15/2025 (a) 149,625 3,300,949 Health Care—9.6% Community Health Systems, Inc.: 250M 5.125%, 8/15/2018 256,875 425M 8%, 11/15/2019 448,906 475M 7.125%, 7/15/2020 504,450 250M Concordia Healthcare, 7%, 4/1/2022 (a) 257,812 DaVita HealthCare Partners, Inc.: 250M 5.125%, 7/15/2024 246,250 125M 5%, 5/1/2025 120,625 Endo Finance, LLC: 225M 6%, 7/15/2023 (a)(b) 230,344 525M 5.75%, 1/15/2022 (a) 532,875 575M 7.25%, 1/15/2022 (a) 613,094 Fresenius Medical Care U.S. Finance II, Inc.: 150M 5.625%, 7/31/2019 (a) 162,937 75M 4.125%, 10/15/2020 (a) 76,312 100M 4.75%, 10/15/2024 (a) 99,500 HCA, Inc.: 75M 8%, 10/1/2018 87,187 800M 6.5%, 2/15/2020 896,000 250M 6.25%, 2/15/2021 270,000 50M 5.375%, 2/1/2025 50,940 HealthSouth Corp.: 288M 7.75%, 9/15/2022 302,040 175M 5.125%, 3/15/2023 174,562 100M 5.75%, 11/1/2024 102,500 155M IMS Health, Inc., 6%, 11/1/2020 (a) 160,037 300M Kindred Escrow Corp. II, 8.75%, 1/15/2023 (a) 327,000 Mallinckrodt Finance SB: 100M 4.875%, 4/15/2020 (a) 102,130 225M 5.75%, 8/1/2022 (a) 230,906 75M 5.5%, 4/15/2025 (a) 73,031 100M NBTY, Inc., 9%, 10/1/2018 103,625 22 Principal Amount Security Value Health Care (continued) Tenet Healthcare Corp.: $450M 6.75%, 2/1/2020 $ 471,938 425M 6%, 10/1/2020 454,219 125M 6.75%, 6/15/2023 (a) 127,656 89M Universal Hospital Services, Inc., 7.625%, 8/15/2020 82,770 Valeant Pharmaceuticals International, Inc.: 275M 6.75%, 8/15/2018 (a) 288,922 600M 6.375%, 10/15/2020 (a) 633,375 150M 5.625%, 12/1/2021 (a) 153,750 100M 5.5%, 3/1/2023 (a) 101,250 200M 5.875%, 5/15/2023 (a) 205,500 75M 6.125%, 4/15/2025 (a) 77,344 625M WellCare Health Plans, Inc., 5.75%, 11/15/2020 652,344 9,679,006 Information Technology—4.3% 125M Activision Blizzard, Inc., 5.625%, 9/15/2021 (a) 131,250 Advanced Micro Devices, Inc.: 50M 6.75%, 3/1/2019 45,625 425M 7.5%, 8/15/2022 377,187 100M Anixter, Inc., 5.125%, 10/1/2021 102,125 Audatex North America, Inc.: 725M 6%, 6/15/2021 (a) 747,656 225M 6.125%, 11/1/2023 (a) 232,031 375M Belden, Inc., 5.5%, 9/1/2022 (a) 374,062 325M CommScope Technologies Finance, LLC, 6%, 6/15/2025 (a) 324,594 650M Denali Borrower, LLC, 5.625%, 10/15/2020 (a) 684,937 450M IAC/InterActiveCorp, 4.875%, 11/30/2018 465,750 Micron Technology, Inc.: 150M 5.875%, 2/15/2022 153,188 375M 5.5%, 2/1/2025 (a) 352,313 175M Open Text Corp., 5.625%, 1/15/2023 (a) 173,688 125M Sensata Technologies BV, 5%, 10/1/2025 (a) 122,031 4,286,437 Manufacturing—2.5% 325M Amkor Technology, Inc., 6.375%, 10/1/2022 330,281 400M Brand Energy & Infrastructure Services, Inc., 8.5%, 12/1/2021 (a) 374,000 515M Case New Holland, Inc., 7.875%, 12/1/2017 566,500 325M Dematic SA, 7.75%, 12/15/2020 (a) 338,812 23 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2015 Principal Amount Security Value Manufacturing (continued) $300M EDP Finance BV, 6%, 2/2/2018 (a) $ 322,158 225M EnPro Industries, Inc., 5.875%, 9/15/2022 230,062 375M H&E Equipment Services, Inc., 7%, 9/1/2022 388,594 2,550,407 Media-Broadcasting—2.6% Belo Corp.: 100M 7.75%, 6/1/2027 110,750 25M 7.25%, 9/15/2027 26,375 100M Media General Financial Sub, 5.875%, 11/15/2022 (a) 101,500 425M Nexstar Broadcasting, Inc., 6.875%, 11/15/2020 452,094 Sinclair Television Group, Inc.: 475M 5.375%, 4/1/2021 480,344 225M 6.375%, 11/1/2021 233,438 Sirius XM Radio, Inc.: 375M 5.75%, 8/1/2021 (a) 386,719 250M 6%, 7/15/2024 (a) 253,125 175M 5.375%, 4/15/2025 (a) 169,313 375M Tribune Media Co., 5.875%, 7/15/2022 (a) 378,750 2,592,408 Media-Cable TV—7.4% 325M Altice Financing SA, 6.625%, 2/15/2023 (a) 323,472 225M Altice U.S. Financing SA, 7.75%, 7/15/2025 (a) 216,562 150M Cable One, Inc., 5.75%, 6/15/2022 (a) 152,250 Cablevision Systems Corp.: 350M 8.625%, 9/15/2017 382,375 375M 7.75%, 4/15/2018 405,937 CCO Holdings, LLC: 102M 7%, 1/15/2019 106,080 175M 7.375%, 6/1/2020 185,281 75M 5.25%, 3/15/2021 75,000 100M 5.125%, 2/15/2023 97,750 300M 5.875%, 5/1/2027 (a) 293,625 625M Cequel Communications Holdings I, LLC, 6.375%, 9/15/2020 (a) 623,125 Clear Channel Worldwide Holdings, Inc.: 25M 7.625%, 3/15/2020 – Series “A” 25,906 550M 7.625%, 3/15/2020 – Series “B” 575,437 150M 6.5%, 11/15/2022 – Series “A” 154,312 250M 6.5%, 11/15/2022 – Series “B” 261,250 24 Principal Amount Security Value Media-Cable TV (continued) DISH DBS Corp.: $725M 7.875%, 9/1/2019 $ 805,837 125M 5%, 3/15/2023 115,937 250M 5.875%, 11/15/2024 240,781 400M Gray Television, Inc., 7.5%, 10/1/2020 425,500 775M Harron Communications, LP, 9.125%, 4/1/2020 (a) 840,875 300M Midcontinent Communications Corp., 6.25%, 8/1/2021 (a) 307,500 Numericable Group SA: 425M 6%, 5/15/2022 (a) 419,953 200M 6.25%, 5/15/2024 (a) 197,250 200M VTR Finance BV, 6.875%, 1/15/2024 (a) 204,870 7,436,865 Media-Diversified—.6% Gannett Co., Inc.: 225M 5.125%, 7/15/2020 231,469 225M 6.375%, 10/15/2023 235,125 175M Lamar Media Corp., 5.375%, 1/15/2024 177,844 644,438 Metals/Mining—4.8% Alcoa, Inc.: 575M 6.15%, 8/15/2020 627,036 100M 5.125%, 10/1/2024 101,750 Aleris International, Inc.: 100M 7.625%, 2/15/2018 103,000 550M 7.875%, 11/1/2020 573,375 ArcelorMittal: 175M 6.125%, 6/1/2018 186,812 325M 10.6%, 6/1/2019 390,406 75M 6.25%, 3/1/2021 78,844 200M Commercial Metals Co., 4.875%, 5/15/2023 189,000 250M Constellium NV, 5.75%, 5/15/2024 (a) 223,750 600M JMC Steel Group, 8.25%, 3/15/2018 (a) 551,250 225M Kaiser Aluminum Corp., 8.25%, 6/1/2020 244,125 Novelis, Inc.: 725M 8.375%, 12/15/2017 752,188 175M 8.75%, 12/15/2020 185,938 25 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2015 Principal Amount Security Value Metals/Mining (continued) Steel Dynamics, Inc.: $ 75M 5.125%, 10/1/2021 $ 75,525 100M 6.375%, 8/15/2022 105,125 125M 5.5%, 10/1/2024 125,313 250M Wise Metals Group, LLC, 8.75%, 12/15/2018 (a) 265,313 4,778,750 Real Estate—.5% Communications Sales & Leasing, Inc.: 100M 6%, 4/15/2023 (a) 98,051 175M 8.25%, 10/15/2023 (a) 172,375 225M Dupont Fabros Technology, LP, 5.625%, 6/15/2023 222,187 492,613 Retail-General Merchandise—1.7% 500M Jo-Ann Stores, Inc., 8.125%, 3/15/2019 (a) 473,125 450M Limited Brands, Inc., 8.5%, 6/15/2019 532,967 Netflix, Inc.: 275M 5.5%, 2/15/2022 (a) 285,313 125M 5.875%, 2/15/2025 (a) 130,014 300M Party City Holdings, Inc., 8.875%, 8/1/2020 321,750 1,743,169 Services—6.1% ADT Corp.: 575M 3.5%, 7/15/2022 523,250 50M 4.125%, 6/15/2023 47,000 Aecom Technology Corp.: 125M 5.75%, 10/15/2022 (a) 126,875 225M 5.875%, 10/15/2024 (a) 228,656 400M Ashtead Capital, Inc., 6.5%, 7/15/2022 (a) 426,000 250M CEB, Inc., 5.625%, 6/15/2023 (a) 251,875 325M CoreLogic, Inc., 7.25%, 6/1/2021 345,312 Covanta Holding Corp.: 125M 7.25%, 12/1/2020 131,719 300M 6.375%, 10/1/2022 315,375 Geo Group, Inc.: 175M 5.875%, 1/15/2022 182,875 175M 5.125%, 4/1/2023 175,437 175M 5.875%, 10/15/2024 181,125 75M IHS, Inc., 5%, 11/1/2022 (a) 74,812 26 Principal Amount Security Value Services (continued) Iron Mountain, Inc.: $225M 7.75%, 10/1/2019 $ 235,687 650M 5.75%, 8/15/2024 652,844 650M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 693,875 500M LKQ Corp., 4.75%, 5/15/2023 479,375 175M Monitronics International, Inc., 9.125%, 4/1/2020 169,750 275M PHH Corp., 7.375%, 9/1/2019 292,188 300M Reliance Intermediate Holdings, LP, 6.5%, 4/1/2023 (a) 313,500 300M Safway Group Holding, LLC, 7%, 5/15/2018 (a) 308,187 6,155,717 Telecommunications—4.4% CenturyLink, Inc.: 100M 5.625%, 4/1/2020 100,500 700M 5.8%, 3/15/2022 671,125 175M 6.75%, 12/1/2023 176,203 Citizens Communications Co.: 575M 7.125%, 3/15/2019 596,562 200M 9%, 8/15/2031 183,000 175M Frontier Communications Corp., 8.5%, 4/15/2020 183,400 175M GCI, Inc., 6.75%, 6/1/2021 178,062 250M Inmarsat Finance, PLC, 4.875%, 5/15/2022 (a) 241,875 Sprint Capital Corp.: 175M 6.9%, 5/1/2019 178,938 375M 6.875%, 11/15/2028 323,438 Wind Acquisition Finance SA: 275M 4.75%, 7/15/2020 (a) 271,563 675M 7.375%, 4/23/2021 (a) 684,281 Windstream Corp.: 200M 7.875%, 11/1/2017 213,250 325M 7.75%, 10/15/2020 319,313 100M 6.375%, 8/1/2023 81,750 4,403,260 Transportation—1.6% Aircastle, Ltd.: 75M 4.625%, 12/15/2018 77,437 775M 6.25%, 12/1/2019 841,805 125M American Airlines Group, Inc., 5.5%, 10/1/2019 (a) 126,250 27 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2015 Principal Amount Security Value Transportation (continued) Fly Leasing, Ltd.: $200M 6.75%, 12/15/2020 $ 206,500 275M 6.375%, 10/15/2021 279,125 103M Mobile Mini, Inc., 7.875%, 12/1/2020 108,408 1,639,525 Utilities—2.4% AES Corp.: 75M 8%, 6/1/2020 87,000 275M 7.375%, 7/1/2021 303,187 200M 5.5%, 3/15/2024 193,500 275M Dynegy Finance I/II, Inc., 7.375%, 11/1/2022 (a) 289,437 93M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 106,977 400M InterGen NV, 7%, 6/30/2023 (a) 358,000 200M NRG Energy, Inc., 6.25%, 5/1/2024 199,500 373M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 413,142 175M Talen Energy Supply, LLC, 6.5%, 6/1/2025 (a) 175,219 225M Terraform Power Operating, LLC, 5.875%, 2/1/2023 (a) 229,500 2,355,462 Waste Management—.3% 275M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 286,000 Wireless Communications—3.5% Level 3 Financing, Inc.: 350M 6.125%, 1/15/2021 367,920 75M 5.125%, 5/1/2023 (a) 73,219 75M 5.375%, 5/1/2025 (a) 72,375 450M MetroPCS Wireless, Inc., 6.625%, 11/15/2020 469,125 Sprint Nextel Corp.: 100M 9.125%, 3/1/2017 108,500 175M 8.375%, 8/15/2017 189,875 600M 7%, 8/15/2020 597,000 275M 6%, 11/15/2022 251,969 T-Mobile USA, Inc.: 450M 6.25%, 4/1/2021 462,375 450M 6.625%, 4/1/2023 468,563 275M UPCB Finance IV, Ltd., 5.375%, 1/15/2025 (a) 263,863 158M UPCB Finance V, Ltd., 7.25%, 11/15/2021 (a) 170,888 3,495,672 Total Value of Corporate Bonds (cost $89,768,137) 89,925,340 28 Principal Amount Security Value LOAN PARTICIPATIONS†—6.3% Aerospace/Defense—.4% $444M TransDigm, Inc., 3.75%, 2/28/2020 $ 440,763 Automotive—.2% 223M CS Intermediate Holdco 2, LLC, 4%, 4/4/2021 222,680 Chemicals—.4% 351M Axalta Coating Systems Dutch Holdings BBV, 3.75%, 2/1/2020 351,415 Energy—.8% 500M EP Energy, LLC, 3.5%, 5/24/2018 497,188 300M Jonah Energy, LLC, 7.5%, 5/12/2021 283,875 781,063 Food/Drug—1.0% 269M Albertson’s, Inc., 5.375%, 3/21/2019 270,772 430M Rite Aid Corp., 4.875%, 6/21/2021 431,478 331M Supervalu, Inc., 4.5%, 3/21/2019 332,520 1,034,770 Gaming/Leisure—.2% 221M Seminole Hard Rock Entertainment, Inc., 3.5%, 5/14/2020 220,018 Health Care—.9% Community Health Systems, Inc.: 88M 3.75%, 12/31/2019 87,935 162M 4%, 1/27/2021 162,100 500M ConvaTec, Inc., 4.25%, 6/15/2020 (b) 500,313 100M Sterigenics-Nordion Holdings, LLC, 4.25%, 5/15/2022 100,000 850,348 Information Technology—1.0% 234M ARRIS Enterprises, Inc., 3.25%, 4/17/2020 234,004 431M Avago Technologies Cayman, Ltd., 3.75%, 5/6/2021 431,585 375M Dell International, LLC, 3.75%, 10/29/2018 (b) 375,390 1,040,979 Media-Diversified—.4% 426M Tribune Media Co., 3.75%, 11/20/2020 425,900 Retail-General Merchandise—.4% 444M Restaurant Brands, Inc., 3.75%, 12/10/2021 444,253 29 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2015 Principal Amount Security Value Services—.2% $109M Allied Security Holdings, LLC, 4.25%, 2/12/2021 $ 109,443 84M Brickman Group, Ltd., LLC, 4%, 12/18/2020 83,518 192,961 Utilities—.4% 350M Calpine Corp., 3.5%, 5/27/2022 348,162 Total Value of Loan Participations (cost $6,343,465) 6,353,312 PASS-THROUGH CERTIFICATES—.7% Transportation 720M American Airlines 13-2 B PTT, 5.6%, 1/15/2022 (cost $735,872) (a) 745,535 Total Value of Investments (cost $96,847,474) 96.6 % 97,024,187 Other Assets, Less Liabilities 3.4 3,411,031 Net Assets 100.0 % $100,435,218 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2015. Summary of Abbreviations: PTT Pass-Through Trust 30 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 89,925,340 $ — $ 89,925,340 Loan Participations — 6,353,312 — 6,353,312 Pass-Through Certificates — 745,535 — 745,535 Total Investments in Securities* $ — $ 97,024,187 $ — $ 97,024,187 * The Portfolio of Investments provides information on the industry categorization of corporate bonds, loan participations and pass-through certificates. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 31 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $997.35 $3.81 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.97 $3.86 * Expenses are equal to the annualized expense ratio of .77%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 32 Portfolio of Investments GOVERNMENT FUND June 30, 2015 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—46.9% Fannie Mae—25.9% $1,840M 3%, 7/1/2021 – 1/1/2045 $ 1,862,202 2,248M 3.5%, 11/1/2028 – 4/1/2045 2,333,754 2,366M 4%, 1/1/2041 – 7/14/2045 (a) 2,511,609 390M 4.5%, 11/1/2040 – 8/1/2041 423,379 477M 5.5%, 7/1/2034 – 10/1/2039 540,794 166M 9%, 11/1/2026 192,948 1M 11%, 10/1/2015 1,124 7,865,810 Freddie Mac—7.7% 683M 3.5%, 11/1/2042 – 10/1/2044 704,867 1,295M 4%, 11/1/2040 – 8/1/2044 1,372,651 245M 4.5%, 5/1/2044 264,232 2,341,750 Government National Mortgage Association I Program—13.3% 687M 4%, 11/15/2025 – 8/15/2041 734,098 1,275M 4.5%, 12/15/2039 – 6/15/2040 1,394,024 1,293M 5%, 6/15/2033 – 4/15/2040 1,454,593 231M 5.5%, 2/15/2033 – 1/15/2036 263,688 160M 6%, 11/15/2032 – 4/15/2036 183,732 4,030,135 Total Value of Residential Mortgage-Backed Securities (cost $14,027,745) 14,237,695 U.S. GOVERNMENT AGENCY OBLIGATIONS—28.7% Fannie Mae: 500M 0.875%, 5/21/2018 497,149 400M 0.875%, 8/28/2017 401,077 2,450M 1.625%, 11/27/2018 2,480,466 125M 1.75%, 11/26/2019 125,736 260M 2.625%, 9/6/2024 260,417 700M Federal Farm Credit Bank, 4.875%, 1/17/2017 745,457 Federal Home Loan Bank: 450M 1%, 5/21/2020 449,281 1,000M 1.6%, 7/30/2019 991,474 950M 5.375%, 5/18/2016 991,831 33 Portfolio of Investments (continued) GOVERNMENT FUND June 30, 2015 Principal Amount Security Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) Freddie Mac: $ 800M 0.875%, 3/7/2018 $ 797,431 1,000M 1.25%, 8/1/2019 989,767 Total Value of U.S. Government Agency Obligations (cost $8,903,261) 8,730,086 U.S. GOVERNMENT OBLIGATIONS—15.3% 176M FDA Queens, LP, 6.99%, 6/15/2017 (b) 185,745 650M U.S. Treasury Bonds, 3%, 11/15/2044 635,933 U.S. Treasury Notes: 800M 1.375%, 3/31/2020 792,187 320M 1.5%, 5/31/2020 318,275 240M 2%, 2/15/2025 233,194 640M 2.125%, 12/31/2021 645,050 355M 2.25%, 7/31/2021 361,739 400M 2.25%, 11/15/2024 397,594 1,080M 2.375%, 8/15/2024 1,085,907 Total Value of U.S. Government Obligations (cost $4,813,856) 4,655,624 COMMERCIAL MORTGAGE-BACKED SECURITIES—4.8% Fannie Mae—3.1% 398M 2.996%, 11/1/2022 413,198 500M 3.84%, 5/1/2018 533,513 946,711 Federal Home Loan Mortgage Corporation—1.7% 500M Multi-Family Structured Pass-Through, 2.13%, 1/25/2019 509,872 Total Value of Commercial Mortgage-Backed Securities (cost $1,476,212) 1,456,583 COLLATERALIZED MORTGAGE OBLIGATIONS—2.0% 555M Fannie Mae, 4%, 2/25/2025 (cost $598,387) 606,685 Total Value of Investments (cost $29,819,461) 97.7 % 29,686,673 Other Assets, Less Liabilities 2.3 708,355 Net Assets 100.0 % $30,395,028 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). 34 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 14,237,695 $ — $ 14,237,695 U.S. Government Agency Obligations — 8,730,086 — 8,730,086 U.S. Government Obligations — 4,655,624 — 4,655,624 Commercial Mortgage-Backed Securities — 1,456,583 — 1,456,583 Collateralized Mortgage Obligations — 606,685 — 606,685 Total Investments in Securities $ — $ 29,686,673 $ — $ 29,686,673 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 35 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $1,024.54 $3.92 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.92 $3.91 * Expenses are equal to the annualized expense ratio of .78%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 36 Portfolio of Investments GROWTH & INCOME FUND June 30, 2015 Shares Security Value COMMON STOCKS—99.8% Consumer Discretionary—16.8% 132,800 American Eagle Outfitters, Inc. $ 2,286,816 69,800 BorgWarner, Inc. 3,967,432 113,000 CBS Corporation – Class “B” 6,271,500 81,600 Delphi Automotive, PLC 6,943,344 69,400 Foot Locker, Inc. 4,650,494 159,900 Ford Motor Company 2,400,099 36,000 GNC Holdings, Inc. – Class “A” 1,601,280 66,400 Hanesbrands, Inc. 2,212,448 26,700 Harman International Industries, Inc. 3,175,698 48,200 Home Depot, Inc. 5,356,466 108,800 * Jarden Corporation 5,630,400 97,000 Johnson Controls, Inc. 4,804,410 53,200 L Brands, Inc. 4,560,836 52,000 Lear Corporation 5,837,520 39,600 Magna International, Inc. 2,221,164 86,400 Newell Rubbermaid, Inc. 3,551,904 47,600 Penske Automotive Group, Inc. 2,480,436 99,700 Stein Mart, Inc. 1,043,859 60,700 Tupperware Brands Corporation 3,917,578 42,800 Walt Disney Company 4,885,192 20,700 Whirlpool Corporation 3,582,135 14,800 Wyndham Worldwide Corporation 1,212,268 82,593,279 Consumer Staples—8.6% 120,300 Altria Group, Inc. 5,883,873 67,500 Avon Products, Inc. 422,550 96,178 Coca-Cola Company 3,773,063 72,100 CVS Health Corporation 7,561,848 46,100 Delhaize Group (ADR) 951,043 39,900 Koninklijke Ahold NV (ADR) 752,913 100,000 Nu Skin Enterprises, Inc. – Class “A” 4,713,000 44,400 PepsiCo, Inc. 4,144,296 78,700 Philip Morris International, Inc. 6,309,379 28,000 Procter & Gamble Company 2,190,720 60,700 Tyson Foods, Inc. – Class “A” 2,587,641 42,650 Wal-Mart Stores, Inc. 3,025,164 42,315,490 37 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2015 Shares Security Value Energy—7.4% 36,900 Anadarko Petroleum Corporation $ 2,880,414 9,300 Chevron Corporation 897,171 61,500 ConocoPhillips 3,776,715 65,700 Devon Energy Corporation 3,908,493 33,300 Ensco, PLC – Class “A” 741,591 53,500 ExxonMobil Corporation 4,451,200 26,700 Hess Corporation 1,785,696 80,222 Marathon Oil Corporation 2,129,092 102,022 Marathon Petroleum Corporation 5,336,771 42,750 National Oilwell Varco, Inc. 2,063,970 24,800 Noble Corporation, PLC 381,672 26,700 Occidental Petroleum Corporation 2,076,459 30,650 Phillips 66 2,469,164 13,100 Schlumberger, Ltd. 1,129,089 93,607 Suncor Energy, Inc. 2,576,064 36,603,561 Financials—10.3% 67,306 American Express Company 5,231,022 37,700 Ameriprise Financial, Inc. 4,709,861 142,600 Brixmor Property Group, Inc. (REIT) 3,298,338 13,200 Citizens Financial Group, Inc. 360,492 53,643 Discover Financial Services 3,090,910 27,100 Financial Select Sector SPDR Fund (ETF) 660,698 16,000 iShares Core S&P Mid-Cap ETF (ETF) 2,399,680 31,800 iShares Russell 2000 ETF (ETF) 3,970,548 106,088 JPMorgan Chase & Company 7,188,523 15,200 Morgan Stanley 589,608 40,500 PNC Financial Services Group, Inc. 3,873,825 15,000 SPDR S&P rust (ETF) 3,087,750 27,000 SPDR S&P Regional Banking (ETF) 1,192,320 105,808 Sunstone Hotel Investors, Inc. (REIT) 1,588,178 94,800 U.S. Bancorp 4,114,320 106,700 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 1,993,156 63,267 Wells Fargo & Company 3,558,136 50,907,365 38 Shares Security Value Health Care—19.1% 106,700 Abbott Laboratories $ 5,236,836 89,400 AbbVie, Inc. 6,006,786 26,800 * Allergan, PLC 8,132,728 46,730 Baxter International, Inc. 3,267,829 21,200 Cardinal Health, Inc. 1,773,380 43,222 * Express Scripts Holding Company 3,844,165 111,800 Gilead Sciences, Inc. 13,089,544 39,900 Hill-Rom Holdings, Inc. 2,167,767 72,275 Johnson & Johnson 7,043,922 2,612 * Mallinckrodt, PLC 307,485 18,900 McKesson Corporation 4,248,909 45,112 Medtronic, PLC 3,342,799 86,743 Merck & Company, Inc. 4,938,279 93,100 * Mylan NV 6,317,766 31,900 Omnicare, Inc. 3,006,575 220,393 Pfizer, Inc. 7,389,777 55,500 Phibro Animal Health Corporation – Class “A” 2,161,170 69,543 Thermo Fisher Scientific, Inc. 9,023,900 65,200 * VWR Corporation 1,742,796 28,072 Zoetis, Inc. 1,353,632 94,396,045 Industrials—10.4% 37,694 3M Company 5,816,184 73,100 Altra Industrial Motion Corporation 1,986,858 20,700 Caterpillar, Inc. 1,755,774 53,300 * Generac Holdings, Inc. 2,118,675 66,896 General Electric Company 1,777,427 80,400 Greenbrier Companies, Inc. 3,766,740 56,000 Honeywell International, Inc. 5,710,320 60,000 ITT Corporation 2,510,400 5,600 Lockheed Martin Corporation 1,041,040 23,800 Nielsen NV 1,065,526 49,400 Ryder System, Inc. 4,316,078 24,000 Snap-On, Inc. 3,822,000 33,500 * TAL International Group, Inc. 1,058,600 29,800 Textainer Group Holdings, Ltd. 775,098 94,400 Textron, Inc. 4,213,072 73,400 Tyco International, PLC 2,824,432 39 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2015 Shares Security Value Industrials (continued) 17,300 * United Rentals, Inc. $ 1,515,826 44,400 United Technologies Corporation 4,925,292 19,100 * Univar, Inc. 497,173 51,496,515 Information Technology—19.8% 79,000 Apple, Inc. 9,908,575 86,900 * ARRIS Group, Inc. 2,659,140 56,400 Avago Technologies, Ltd. 7,497,252 37,125 CDW Corporation 1,272,645 232,600 Cisco Systems, Inc. 6,387,196 26,900 * eBay, Inc. 1,620,456 226,900 EMC Corporation 5,987,891 127,000 Hewlett-Packard Company 3,811,270 155,200 Intel Corporation 4,720,408 40,300 International Business Machines Corporation 6,555,198 132,900 Juniper Networks, Inc. 3,451,413 167,100 Mentor Graphics Corporation 4,416,453 79,600 Methode Electronics, Inc. 2,185,020 166,100 Microsoft Corporation 7,333,315 42,800 * NXP Semiconductors NV 4,202,960 93,100 Oracle Corporation 3,751,930 54,000 * PTC, Inc. 2,215,080 57,700 * Qorvo, Inc. 4,631,579 66,688 QUALCOMM, Inc. 4,176,669 121,760 Symantec Corporation 2,830,920 50,200 * Synaptics, Inc. 4,354,097 46,800 TE Connectivity, Ltd. 3,009,240 20,000 * Yahoo!, Inc. 785,800 97,764,507 Materials—3.5% 66,400 Cytec Industries, Inc. 4,019,192 71,700 International Paper Company 3,412,203 94,300 MeadWestvaco Corporation 4,450,017 10,900 Praxair, Inc. 1,303,095 36,350 RPM International, Inc. 1,780,059 86,200 * Trinseo SA 2,313,608 17,278,174 40 Shares Security Value Telecommunication Services—2.0% 127,000 AT&T, Inc. $ 4,511,040 113,000 Verizon Communications, Inc. 5,266,930 9,777,970 Utilities—1.9% 29,200 AGL Resources, Inc. 1,359,552 120,500 * Dynegy, Inc. 3,524,625 113,000 Exelon Corporation 3,550,460 21,900 NiSource, Inc. 998,421 9,433,058 Total Value of Common Stocks (cost $295,544,276) 99.8 % 492,565,964 Other Assets, Less Liabilities .2 747,302 Net Assets 100.0 % $493,313,266 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 41 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2015 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks* $ 492,565,964 $ — $ — $ 492,565,964 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 42 See notes to financial statements Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $1,027.20 $4.47 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.38 $4.46 * Expenses are equal to the annualized expense ratio of .89%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 43 Portfolio of Investments INTERNATIONAL FUND June 30, 2015 Shares Security Value COMMON STOCKS—99.3% United Kingdom—20.6% 152,029 British American Tobacco, PLC $8,157,549 74,317 Diageo, PLC 2,149,733 131,659 Domino’s Pizza Group, PLC 1,607,363 53,409 Imperial Tobacco Group, PLC 2,573,776 1,316,248 Lloyds Banking Group, PLC 1,762,884 64,377 * Persimmon, PLC 1,997,746 62,717 Reckitt Benckiser Group, PLC 5,408,065 75,791 SABMiller, PLC 3,934,597 27,591,713 Switzerland—15.6% 411 Chocoladefabriken Lindt & Sprungli AG 2,173,361 24,737 Compagnie Financiere Richemont SA 2,012,139 14,065 * DKSH Holding, Ltd. 1,016,946 74,931 Nestle SA – Registered 5,409,747 21,656 Roche Holding AG – Genusscheine 6,068,637 851 SGS SA – Registered 1,552,817 126,948 * UBS Group AG 2,692,528 20,926,175 India—12.0% 340,735 * HDFC Bank, Ltd. 5,710,040 3,248 HDFC Bank, Ltd. (ADR) 196,601 353,738 Housing Development Finance Corporation, Ltd. 7,201,690 605,090 ITC, Ltd. 2,994,568 16,102,899 France—8.6% 14,605 Air Liquide SA 1,847,240 102,237 Bureau Veritas SA 2,354,809 20,166 Essilor International SA 2,405,585 4,622 Hermes International 1,724,142 11,069 L’Oreal SA 1,974,448 11,137 Pernod Ricard SA 1,286,309 11,592,533 44 Shares Security Value United States—6.2% 66,483 Philip Morris International, Inc. $ 5,329,942 2,561 * Priceline Group, Inc. 2,948,659 8,278,601 Canada—6.0% 48,185 Alimentation Couche-Tard – Class “B” 2,060,497 42,048 Bank of Nova Scotia 2,170,404 61,475 Enbridge, Inc. 2,874,904 56,698 Silver Wheaton Corporation 982,796 8,088,601 China—4.9% 22,380 * Alibaba Group Holding, Ltd. (ADR) 1,841,203 12,765 * Baidu, Inc. (ADR) 2,541,256 107,165 Tencent Holdings, Ltd. 2,138,724 6,521,183 Netherlands—4.3% 139,247 Unilever NV-CVA 5,798,983 Denmark—4.2% 12,039 Coloplast A/S – Series “B” 789,959 88,496 Novo Nordisk A/S – Series “B” 4,821,596 5,611,555 Australia—3.8% 40,471 CSL, Ltd. 2,700,065 52,014 Ramsay Health Care, Ltd. 2,466,882 5,166,947 Spain—2.4% 147,002 Banco Bilbao Vizcaya Argentaria SA 1,440,881 45,168 Grifols SA 1,819,349 3,260,230 45 Portfolio of Investments (continued) INTERNATIONAL FUND June 30, 2015 Shares Security Value Hong Kong—2.4% 110,784 Cheung Kong Infrastructure Holdings, Ltd. $ 860,369 175,985 Link REIT (REIT) 1,030,725 388,991 Sands China, Ltd. 1,309,759 3,200,853 Germany—2.2% 11,982 Bayer AG 1,677,117 16,100 Fresenius Medical Care AG & Company 1,328,953 3,006,070 Japan—1.7% 13,900 Daito Trust Construction Company, Ltd. 1,440,144 37,400 Unicharm Corporation 889,123 2,329,267 South Africa—1.7% 14,412 Naspers, Ltd. 2,244,841 Brazil—1.2% 112,708 Cielo SA 1,593,232 Ireland—1.1% 16,607 Paddy Power, PLC 1,423,198 South Korea—.4% 1,461 Amorepacific Corporation 547,490 Total Value of Common Stocks (cost $97,829,259) 99.3 % 133,284,371 Other Assets, Less Liabilities .7 889,871 Net Assets 100.0 % $ 134,174,242 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 46 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ 27,591,713 $ — $ — 27,591,713 Switzerland 20,926,175 — — 20,926,175 India 16,102,899 — — 16,102,899 France 11,592,533 — — 11,592,533 United States 8,278,601 — — 8,278,601 Canada 8,088,601 — — 8,088,601 China 6,521,183 — — 6,521,183 Netherlands 5,798,983 — — 5,798,983 Denmark 5,611,555 — — 5,611,555 Australia 5,166,947 — — 5,166,947 Spain 3,260,230 — — 3,260,230 Hong Kong 3,200,853 — — 3,200,853 Germany 3,006,070 — — 3,006,070 Japan 2,329,267 — — 2,329,267 South Africa 2,244,841 — — 2,244,841 Brazil 1,593,232 — — 1,593,232 Ireland 1,423,198 — — 1,423,198 South Korea 547,490 — — 547,490 Total Investments in Securities $ 133,284,371 $ — $ — $ 133,284,371 Transfers between Level 1 and Level 2 securities as of June 30, 2015 resulted from securities priced previously with an official close price (Level 1 securities) or, securities fair valued by the Valuation Committee (Level 2 securities). Transfers from Level 2 to Level 1 as of June 30, 2015 were $101,102,474. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 47 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $998.35 $3.42 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.37 $3.46 * Expenses are equal to the annualized expense ratio of .69%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 48 Portfolio of Investments INVESTMENT GRADE FUND June 30, 2015 Principal Amount Security Value CORPORATE BONDS—95.7% Agriculture—.7% $ 400M Cargill, Inc., 6%, 11/27/2017 (a) $ 442,077 Automotive—1.2% 500M Johnson Controls, Inc., 5%, 3/30/2020 549,460 200M Volkswagen Group of America Finance, LLC, 1.65%, 5/22/2018 (a) 200,162 749,622 Chemicals—3.2% 500M Agrium, Inc., 3.375%, 3/15/2025 476,372 450M CF Industries, Inc., 3.45%, 6/1/2023 436,435 500M Dow Chemical Co., 4.25%, 11/15/2020 534,629 500M LyondellBasell Industries NV, 6%, 11/15/2021 573,070 2,020,506 Consumer Durables—1.3% Newell Rubbermaid, Inc.: 500M 2.875%, 12/1/2019 505,857 265M 4.7%, 8/15/2020 289,748 795,605 Energy—8.7% 575M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 625,920 500M Continental Resources, Inc., 5%, 9/15/2022 490,940 400M DCP Midstream Operating, LP, 2.5%, 12/1/2017 387,830 500M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 513,447 500M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 471,675 200M Marathon Oil Corp., 3.85%, 6/1/2025 196,417 500M Nabors Industries, Inc., 6.15%, 2/15/2018 540,247 400M ONEOK Partners, LP, 3.375%, 10/1/2022 368,564 400M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 437,270 400M Suncor Energy, Inc., 6.1%, 6/1/2018 446,366 466M Valero Energy Corp., 9.375%, 3/15/2019 573,961 400M Weatherford International, LLC, 6.35%, 6/15/2017 428,572 5,481,209 Financial Services—16.3% American Express Co.: 400M 7%, 3/19/2018 453,925 200M 4.05%, 12/3/2042 186,245 49 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2015 Principal Amount Security Value Financial Services (continued) American International Group, Inc.: $ 300M 5.85%, 1/16/2018 $ 330,943 300M 6.4%, 12/15/2020 357,072 500M Ameriprise Financial, Inc., 5.3%, 3/15/2020 565,496 600M Assured Guaranty US Holding, Inc., 5%, 7/1/2024 589,507 200M Barclays, PLC, 3.65%, 3/16/2025 189,590 400M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 417,230 200M BlackRock, Inc., 5%, 12/10/2019 223,454 400M CoBank ACB, 7.875%, 4/16/2018 (a) 461,790 300M Compass Bank, 6.4%, 10/1/2017 326,621 ERAC USA Finance, LLC: 500M 4.5%, 8/16/2021 (a) 540,531 270M 3.3%, 10/15/2022 (a) 265,246 500M 7%, 10/15/2037 (a) 613,055 600M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 733,423 General Electric Capital Corp.: 700M 4.65%, 10/17/2021 767,589 900M 6.75%, 3/15/2032 1,170,332 300M Harley-Davidson Financial Services, Inc., 2.4%, 9/15/2019 (a) 303,329 200M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 228,394 400M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 430,628 600M Protective Life Corp., 7.375%, 10/15/2019 711,158 300M Prudential Financial, Inc., 7.375%, 6/15/2019 356,010 10,221,568 Financials—22.8% Bank of America Corp.: 350M 5.65%, 5/1/2018 384,731 625M 5%, 5/13/2021 686,981 475M 5.875%, 2/7/2042 549,763 Barclays Bank, PLC: 400M 5.125%, 1/8/2020 445,195 600M 3.75%, 5/15/2024 603,289 300M Capital One Financial Corp., 3.2%, 2/5/2025 284,344 Citigroup, Inc.: 1,250M 6.125%, 11/21/2017 1,375,734 200M 8.5%, 5/22/2019 244,147 200M 4.5%, 1/14/2022 215,737 400M Deutsche Bank AG London, 3.7%, 5/30/2024 395,757 50 Principal Amount Security Value Financials (continued) Goldman Sachs Group, Inc.: $ 200M 5.375%, 3/15/2020 $ 222,844 600M 5.75%, 1/24/2022 683,048 300M 3.625%, 1/22/2023 298,400 500M 6.125%, 2/15/2033 597,485 200M 5.15%, 5/22/2045 193,667 JPMorgan Chase & Co.: 900M 6%, 1/15/2018 991,698 500M 4.5%, 1/24/2022 536,294 Morgan Stanley: 500M 5.95%, 12/28/2017 549,799 600M 6.625%, 4/1/2018 673,490 850M 5.5%, 7/28/2021 959,625 300M National City Corp., 6.875%, 5/15/2019 348,218 200M Standard Chartered, PLC, 3.2% 4/17/2025 (a) 189,758 600M SunTrust Banks, Inc., 6%, 9/11/2017 655,324 400M UBS AG, 4.875%, 8/4/2020 442,684 500M U.S. Bancorp, 3.6%, 9/11/2024 503,218 Wells Fargo & Co.: 300M 4.6%, 4/1/2021 328,893 900M 3.45%, 2/13/2023 896,017 100M 3.9%, 5/1/2045 90,223 14,346,363 Food/Beverage/Tobacco—5.7% 300M Anheuser-Busch InBev SA/NV, 4.625%, 2/1/2044 302,685 200M Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/2019 238,913 550M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 666,021 700M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 795,102 440M Ingredion, Inc., 4.625%, 11/1/2020 471,949 250M PepsiCo, Inc., 5%, 6/1/2018 274,304 400M Philip Morris International, Inc., 5.65%, 5/16/2018 444,396 400M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 413,660 3,607,030 Forest Products/Container—.9% 500M Rock-Tenn Co., 4.9%, 3/1/2022 539,157 51 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2015 Principal Amount Security Value Health Care—3.1% $ 400M Biogen, Inc., 6.875%, 3/1/2018 $ 452,890 Express Scripts Holding Co.: 450M 4.75%, 11/15/2021 488,971 200M 3.5%, 6/15/2024 195,983 400M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 405,176 400M Mylan, Inc., 3.125%, 1/15/2023 (a) 382,306 1,925,326 Information Technology—1.7% 200M Apple, Inc., 2.5%, 2/9/2025 187,777 250M Harris Corp., 4.4%, 12/15/2020 268,279 200M Pitney Bowes, Inc., 5.75%, 9/15/2017 216,066 400M Symantec Corp., 3.95%, 6/15/2022 401,786 1,073,908 Manufacturing—3.0% 750M CRH America, Inc., 8.125%, 7/15/2018 880,219 400M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 455,086 500M Tyco Electronics Group SA, 6.55%, 10/1/2017 555,083 1,890,388 Media-Broadcasting—3.2% 200M ABC, Inc., 8.75%, 8/15/2021 262,222 400M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 488,607 350M CBS Corp., 3.375%, 3/1/2022 346,256 500M Comcast Corp., 4.25%, 1/15/2033 489,200 400M DirecTV Holdings, LLC, 3.8%, 3/15/2022 402,892 1,989,177 Media-Diversified—1.7% 620M McGraw-Hill Financial, Inc., 5.9%, 11/15/2017 677,612 400M Time Warner, Inc., 3.6%, 7/15/2025 389,882 1,067,494 52 Principal Amount Security Value Metals/Mining—4.8% $ 500M Alcoa, Inc., 6.15%, 8/15/2020 $ 545,249 400M ArcelorMittal, 6.125%, 6/1/2018 427,000 400M Glencore Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 420,633 500M Newmont Mining Corp., 5.125%, 10/1/2019 543,703 500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 518,877 500M Vale Overseas, Ltd., 5.625%, 9/15/2019 542,020 2,997,482 Real Estate Investment Trusts—6.1% 400M Boston Properties, LP, 5.875%, 10/15/2019 454,574 Digital Realty Trust, LP: 300M 5.25%, 3/15/2021 328,715 500M 3.95%, 7/1/2022 499,719 300M ERP Operating, LP, 3.375%, 6/1/2025 294,369 400M HCP, Inc., 5.375%, 2/1/2021 441,808 400M Health Care REIT, Inc., 4%, 6/1/2025 395,585 ProLogis, LP: 300M 4.5%, 8/15/2017 318,211 200M 3.35%, 2/1/2021 204,543 500M Simon Property Group, LP, 3.375%, 10/1/2024 497,371 400M Ventas Realty, LP, 4.75%, 6/1/2021 433,965 3,868,860 Retail-General Merchandise—1.2% 400M Amazon.com, Inc., 4.8%, 12/5/2034 398,562 100M GAP, Inc., 5.95%, 4/12/2021 113,068 200M Home Depot, Inc., 5.875%, 12/16/2036 241,194 752,824 Telecommunications—.7% 400M Verizon Communications, Inc., 5.15%, 9/15/2023 438,674 Transportation—2.6% 400M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 431,678 400M Con-way, Inc., 7.25%, 1/15/2018 446,373 440M GATX Corp., 4.75%, 6/15/2022 468,334 300M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 317,486 1,663,871 53 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2015 Principal Amount Security Value Utilities—6.8% $ 300M Duke Energy Progress, Inc., 4.15%, 12/1/2044 $ 290,650 300M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 332,306 300M Entergy Arkansas, Inc., 4.95%, 12/15/2044 301,375 400M Exelon Generation Co., LLC, 5.2%, 10/1/2019 440,344 Great River Energy Co.: 66M 5.829%, 7/1/2017 (a) 69,068 280M 4.478%, 7/1/2030 (a) 296,801 450M Ohio Power Co., 5.375%, 10/1/2021 513,767 450M Oklahoma Gas & Electric Co., 4%, 12/15/2044 424,809 300M San Diego Gas & Electric Co., 1.914%, 2/1/2022 301,392 604M Sempra Energy, 9.8%, 2/15/2019 759,206 500M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 566,039 4,295,757 Total Value of Corporate Bonds (cost $58,743,091) 60,166,898 U.S. GOVERNMENT OBLIGATIONS—1.3% U.S. Treasury Bonds: 400M 3%, 11/15/2044 391,344 525M 2.5%, 2/15/2045 462,152 Total Value of U.S. Government Obligations (cost $962,003) 853,496 Total Value of Investments (cost $59,705,094) 97.0 % 61,020,394 Other Assets, Less Liabilities 3.0 1,865,959 Net Assets 100.0 % $ 62,886,353 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). 54 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 60,166,898 $ — $ 60,166,898 U.S. Government Obligations 853,496 853,496 Total Investments in Securities $ — $ 61,020,394 $ — $ 61,020,394 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 55 Fund Expenses (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $996.92 $8.42 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.36 $8.50 * Expenses are equal to the annualized expense ratio of 1.70%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 56 Portfolio of Investments LIMITED DURATION HIGH QUALITY BOND FUND June 30, 2015 Principal Amount Security Value CORPORATE BONDS—56.9% Automotive—2.9% $ 100M Toyota Motor Credit Corp., 2.125%, 7/18/2019 $ 100,379 Energy—3.2% 100M Suncor Energy, Inc., 6.1%, 6/1/2018 111,592 Financial Services—13.1% 100M American Express Co., 7%, 3/19/2018 113,481 100M American International Group, Inc., 5.85%, 1/16/2018 110,314 100M BlackRock, Inc., 5%, 12/10/2019 111,727 100M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 114,197 449,719 Financials—15.9% 100M Bank of America Corp., 5.65%, 5/1/2018 109,923 100M Barclays Bank, PLC, 6.75%, 5/22/2019 116,025 100M Citigroup, Inc., 6.125%, 11/21/2017 110,059 100M Goldman Sachs Group, Inc., 6.15%, 4/1/2018 111,230 100M Royal Bank of Canada, 1%, 4/27/2017 99,920 547,157 Industrials—2.9% 100M PACCAR Financial Corp., 1.45%, 3/9/2018 99,971 Information Technology—2.9% 100M Apple, Inc., 2.1%, 5/6/2019 101,062 Manufacturing—3.2% 100M Tyco Electronics Group SA, 6.55%, 10/1/2017 111,017 Real Estate Investment Trusts—3.3% 100M Boston Properties, LP, 5.875%, 10/15/2019 113,643 Telecommunications—5.9% 100M AT&T, Inc., 2.45%, 6/30/2020 98,141 100M Verizon Communications, Inc., 3.65%, 9/14/2018 105,258 203,399 Utilities—3.6% 100M Arizona Public Service Co., 8.75%, 3/1/2019 122,660 Total Value of Corporate Bonds (cost $1,970,356) 1,960,599 57 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND June 30, 2015 Principal Amount Security Value ASSET BACKED SECURITIES—15.1% Fixed Autos—11.6% Ford Credit Auto Owners Trust: $ 60M 1%, 9/15/2017 $ 60,104 45M 0.79%, 5/15/2018 44,998 20M Ford Credit Floorplan Master Owner Trust, 1.42%, 1/15/2020 20,009 15M Harley-Davidson Motorcycle Trust, 1.3%, 3/16/2020 14,996 45M Honda Auto Receivables Owner Trust, 1.46%, 10/15/2020 45,062 50M Hyundai Auto Receivables Trust, 1.48%, 6/15/2021 49,786 67M Nissan Auto Receivables Owner Trust, 1%, 7/16/2018 66,923 75M Nissan Master Owner Trust, 1.44%, 2/15/2020 75,063 25M Toyota Auto Receivables Owner Trust, 1.52%, 6/15/2020 24,955 401,896 Fixed Financials—3.5% 50M American Express Credit Account Master Trust, 1.26%, 1/15/2020 50,087 40M Chase Issuance Trust, 1.3%, 2/18/2020 39,975 30M Discover Card Execution Note Trust, 1.04%, 4/15/2019 30,060 120,122 Total Value of Asset Backed Securities (cost $522,063) 522,018 RESIDENTIAL MORTGAGE-BACKED SECURITIES—14.7% Fannie Mae—11.7% 220M 3%, 11/1/2021 – 9/1/2027 228,557 125M 3.5%, 11/1/2025 – 1/1/2026 132,034 40M 4%, 9/1/2024 42,724 403,315 Freddie Mac—3.0% 74M 3.5%, 8/1/2026 (b) 78,571 23M 3%, 8/1/2027 23,694 102,265 Total Value of Residential Mortgage-Backed Securities (cost $505,530) 505,580 58 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS—4.9% U.S. Treasury Notes: $ 40M 0.5%, 6/15/2016 $ 40,078 35M 0.875%, 1/15/2018 35,014 20M 0.875%, 5/15/2017 20,095 60M 0.875%, 7/15/2017 60,253 15M 1.375%, 4/30/2020 14,837 Total Value of U.S. Government Obligations (cost $170,074) 170,277 U.S. GOVERNMENT AGENCY OBLIGATIONS—4.8% 50M Fannie Mae, 1.125%, 7/20/2018 49,985 20M Federal Home Loan Bank, 0.875%, 5/24/2017 20,070 95M Freddie Mac, 1.75%, 5/30/2019 96,088 Total Value of U.S. Government Agency Obligations (cost $165,371) 166,143 Total Value of Investments (cost $3,333,394) 96.4 % 3,324,617 Other Assets, Less Liabilities 3.6 122,788 Net Assets 100.0 % $3,447,405 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 59 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND June 30, 2015 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 1,960,599 $ — $ 1,960,599 Asset Backed Securities — 522,018 — 522,018 Residential Mortgage Backed Securities — 505,580 — 505,580 U.S. Government Obligations — 170,277 — 170,277 U.S. Government Agency Obligations — 166,143 — 166,143 Total Investments in Securities* $ — $ 3,324,617 $ — $ 3,324,617 * The Portfolio of Investments provides information on the industry categorization of corporate bonds and asset backed securities. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 60 See notes to financial statements Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $1,060.56 $4.65 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.28 $4.56 * Expenses are equal to the annualized expense ratio of .91%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 61 Portfolio of Investments (continued) OPPORTUNITY FUND June 30, 2015 Shares Security Value COMMON STOCKS—95.6% Consumer Discretionary—22.3% 18,500 American Eagle Outfitters, Inc. $ 318,570 6,400 * Belmond, Ltd. – Class “A” 79,936 100 * Bojangles’, Inc. 2,386 5,875 BorgWarner, Inc. 333,935 7,650 CST Brands, Inc. 298,809 8,700 Delphi Automotive, PLC 740,283 950 * El Pollo Loco Holdings, Inc. 19,675 5,000 Ethan Allen Interiors, Inc. 131,700 9,200 Finish Line, Inc. – Class “A’ 255,944 7,600 Foot Locker, Inc. 509,276 2,175 GNC Holdings, Inc. – Class “A” 96,744 8,600 Hanesbrands, Inc. 286,552 2,200 Harman International Industries, Inc. 261,668 2,000 * Helen of Troy, Ltd. 194,980 9,400 * Jarden Corporation 486,450 3,250 L Brands, Inc. 278,622 4,350 Lear Corporation 488,331 6,850 Newell Rubbermaid, Inc. 281,604 1,825 Nordstrom, Inc. 135,963 6,300 Penske Automotive Group, Inc. 328,293 900 Ralph Lauren Corporation 119,124 16,600 Ruth’s Hospitality Group, Inc. 267,592 9,600 * ServiceMaster Global Holdings, Inc. 347,232 9,600 Stein Mart, Inc. 100,512 14,400 * TRI Pointe Homes, Inc. 220,320 5,900 Tupperware Brands Corporation 380,786 2,200 Whirlpool Corporation 380,710 15,700 * William Lyon Homes – Class “A” 403,019 8,150 Winnebago Industries, Inc. 192,258 975 Wyndham Worldwide Corporation 79,862 8,021,136 Consumer Staples—4.9% 5,475 Avon Products, Inc. 34,273 3,800 Cal-Maine Foods, Inc. 198,360 3,600 * Coty, Inc. – Class “A” 115,092 9,200 Delhaize Group (ADR) 189,796 700 McCormick & Company, Inc. 56,665 8,700 Nu Skin Enterprises, Inc. – Class “A” 410,031 62 Shares Security Value Consumer Staples (continued) 8,000 Pinnacle Foods, Inc. $ 364,320 3,417 Tootsie Roll Industries, Inc. 110,403 6,800 Tyson Foods, Inc. 289,884 1,768,824 Energy—3.3% 1,025 * Dril-Quip, Inc. 77,131 3,075 Ensco, PLC – Class “A” 68,480 2,900 EOG Resources, Inc. 253,895 3,250 EQT Corporation 264,355 5,300 * Helix Energy Solutions Group, Inc. 66,939 3,100 Hess Corporation 207,328 5,100 National Oilwell Varco, Inc. 246,228 1,184,356 Financials—11.0% 2,175 Ameriprise Financial, Inc. 271,723 8,150 Berkshire Hills Bancorp, Inc. 232,112 11,450 Brixmor Property Group, Inc. (REIT) 264,838 3,200 Citizens Financial Group, Inc. 87,392 6,300 Discover Financial Services 363,006 5,475 Douglas Emmett, Inc. (REIT) 147,497 1,725 Federal Realty Investment Trust (REIT) 220,955 3,300 Financial Select Sector SPDR Fund (ETF) 80,454 4,200 First Republic Bank 264,726 3,000 iShares Core S&P Mid-Cap ETF (ETF) 449,940 4,250 iShares Russell 2000 ETF (ETF) 530,655 4,395 NASDAQ OMX Group, Inc. 214,520 5,500 * Realogy Holdings Corporation 256,960 3,400 SPDR S&P Regional Banking (ETF) 150,144 7,800 Sterling Bancorp 114,660 6,450 Waddell & Reed Financial, Inc. – Class “A” 305,150 3,954,732 Health Care—19.2% 3,850 * Allergan, PLC 1,168,321 2,950 * Centene Corporation 237,180 2,750 DENTSPLY International, Inc. 141,762 6,600 Gilead Sciences, Inc. 772,728 5,300 Hill-Rom Holdings, Inc. 287,949 63 Portfolio of Investments (continued) OPPORTUNITY FUND June 30, 2015 Shares Security Value Health Care (continued) 6,850 * Lannett Company, Inc. $ 407,164 2,875 McKesson Corporation 646,329 5,325 Omnicare, Inc. 501,881 3,450 Perrigo Company, PLC 637,664 9,200 Phibro Animal Health Corporation – Class “A” 358,248 15,800 * Prestige Brands Holdings, Inc. 730,592 4,625 Thermo Fisher Scientific, Inc. 600,140 15,700 * VWR Corporation 419,661 6,909,619 Industrials—12.4% 5,900 A.O. Smith Corporation 424,682 10,200 Advanced Drainage Systems, Inc. 299,166 8,450 Altra Industrial Motion Corporation 229,671 1,825 G&K Services, Inc. – Class “A” 126,181 4,950 * Generac Holdings, Inc. 196,763 7,900 Greenbrier Companies, Inc. 370,115 8,075 ITT Corporation 337,858 3,075 J.B. Hunt Transport Services, Inc. 252,427 3,100 Nielsen NV 138,787 5,350 Regal-Beloit Corporation 388,356 1,400 Roper Industries, Inc. 241,444 4,955 Ryder System, Inc. 432,918 2,800 Snap-On, Inc. 445,900 1,475 * TAL International Group, Inc. 46,610 2,175 Textainer Group Holdings, Ltd. 56,572 6,000 Textron, Inc. 267,780 1,600 * United Rentals, Inc. 140,192 2,500 * Univar, Inc. 65,075 4,460,497 Information Technology—13.1% 9,350 * ARRIS Group, Inc. 286,110 5,300 Avago Technologies, Ltd. 704,529 3,100 CDW Corporation 106,268 3,250 * Fiserv, Inc. 269,197 11,100 Juniper Networks, Inc. 288,267 1,100 Lam Research Corporation 89,485 14,800 Mentor Graphics Corporation 391,164 9,400 Methode Electronics, Inc. 258,030 10,500 * PTC, Inc. 430,710 5,900 * Qorvo, Inc. 473,593 64 Shares Security Value Information Technology (continued) 10,200 Symantec Corporation $ 237,150 5,250 * Synaptics, Inc. 455,359 4,400 TE Connectivity, Ltd. 282,920 10,200 Technology Select Sector SPDR Fund (ETF) 422,280 4,695,062 Materials—5.1% 5,600 Cytec Industries, Inc. 338,968 5,900 International Paper Company 280,781 9,000 MeadWestvaco Corporation 424,710 1,400 Praxair, Inc. 167,370 1,975 Sigma-Aldrich Corporation 275,216 13,300 * Trinseo SA 356,972 1,844,017 Utilities—4.3% 5,700 AGL Resources, Inc. 265,392 12,900 * Dynegy, Inc. 377,325 2,625 NiSource, Inc. 119,674 5,325 Portland General Electric Company 176,577 4,925 SCANA Corporation 249,451 7,400 WEC Energy Group, Inc. 332,778 1,521,197 Total Value of Common Stocks (cost $30,022,892) 95.6 % 34,359,440 Other Assets, Less Liabilities 4.4 1,571,017 Net Assets 100.0 % $ 35,930,457 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 65 Portfolio of Investments (continued) OPPORTUNITY FUND June 30, 2015 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks* $ 34,359,440 $ — $ — $ 34,359,440 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 66 See notes to financial statements Fund Expenses (unaudited) REAL ESTATE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (5/1/15)* (6/30/15) (5/1/15–6/30/15)** Expense Examples Actual $1,000.00 $939.00 $4.07 Hypothetical (5% annual return before expenses) $1,000.00 $1,004.17 $4.20 * Commencement of operations. ** Actual expenses reflect only from the commencement of operations to the end of the period covered (May 1, 2015 through June 30, 2015). Therefore expenses shown are lower than would be expected for a six month period. Actual expenses for the six-month period will be reflected in future reports. Expenses are equal to the annualized expense ratio of 2.51%, multiplied by the average account value over the period, multiplied by 61/365 (to reflect the inception period), Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 67 Portfolio of Investments REAL ESTATE FUND June 30, 2015 Shares Security Value COMMON STOCKS—92.9% Apartments REITs—17.6% 480 American Campus Communities, Inc. $ 18,091 944 Apartment Investment & Management Company – Class “A” 34,862 970 AvalonBay Communities, Inc. 155,074 357 Camden Property Trust 26,518 90 Education Realty Trust, Inc. 2,822 2,459 Equity Residential 172,548 133 Essex Property Trust, Inc. 28,263 947 Home Properties, Inc. 69,178 39 Mid-America Apartment Communities, Inc. 2,840 1,316 Post Properties, Inc. 71,551 91 UDR, Inc. 2,915 584,662 Diversified REITs—7.0% 860 CorEnergy Infrastructure Trust, Inc. 5,435 120 CoreSite Realty Corporation 5,453 2,231 Corrections Corporation of America 73,801 280 Digital Realty Trust, Inc. 18,670 1,000 Duke Realty Corporation 18,570 283 DuPont Fabros Technology, Inc. 8,334 1,540 Retail Properties of America, Inc. – Class “A” 21,452 840 Vornado Realty Trust 79,741 200 Whitestone REIT 2,604 234,060 Health Care REITs—12.4% 4,200 HCP, Inc. 153,174 1,420 Health Care REIT, Inc. 93,195 450 Healthcare Trust of America, Inc. 10,778 130 LTC Properties, Inc. 5,408 480 Omega Heathcare Investors, Inc. 16,478 2,160 Ventas, Inc. 134,114 413,147 68 Shares Security Value Hotels REITs—3.9% 1,165 Hospitality Properties Trust $ 33,575 4,571 Host Hotels & Resorts, Inc. 90,643 370 Sunstone Hotel Investors, Inc. 5,554 129,772 Manufactured Homes REITs—.8% 163 Equity LifeStyle Properties, Inc. 8,571 310 Sun Communities, Inc. 19,167 27,738 Mortgage REITs—2.2% 4,070 American Capital Agency Corporation 74,766 Office Property REITs—9.6% 440 Alexandria Real Estate Equities, Inc. 38,482 710 BioMed Realty Trust, Inc. 13,731 962 Boston Properties, Inc. 116,441 400 Brandywine Realty Trust 5,312 1,260 Corporate Office Properties Trust 29,660 520 Douglas Emmett, Inc. 14,009 1,730 * Equity Commonwealth 44,409 375 Franklin Street Properties Corporation 4,241 590 Mack-Cali Realty Corporation 10,874 900 New York REIT, Inc. 8,955 1,125 Paramount Group, Inc. 19,305 335 Piedmont Office Realty Trust, Inc. – Class “A” 5,893 76 SL Green Realty Corporation 8,352 319,664 Regional Malls REITs—18.2% 1,830 CBL & Associates Properties, Inc. 29,646 2,238 General Growth Properties, Inc. 57,427 510 Macerich Company 38,046 393 Pennsylvania Real Estate Investment Trust 8,387 1,910 Simon Property Group, Inc. 330,468 1,390 Tanger Factory Outlet Centers, Inc. 44,063 1,406 Taubman Centers, Inc. 97,717 605,754 69 Portfolio of Investments (continued) REAL ESTATE FUND June 30, 2015 Shares Security Value Shopping Centers REITs—6.1% 140 Acadia Realty Trust $ 4,075 420 Cedar Realty Trust, Inc. 2,688 1,290 DDR Corporation 19,943 990 Equity One, Inc. 23,107 260 Federal Realty Investment Trust 33,303 2,545 Kimco Realty Corporation 57,364 440 Kite Realty Group Trust 10,767 230 Ramco-Gershenson Properties Trust 3,754 370 Regency Centers Corporation 21,823 390 Weingarten Realty Investors 12,749 1,020 WP Glimcher, Inc. 13,801 203,374 Single Tenant REITs—4.0% 394 National Retail Properties, Inc. 13,794 660 Realty Income Corporation 29,297 3,900 Select Income REIT 80,496 900 Spirit Realty Capital, Inc. 8,703 132,290 Storage REITs—9.1% 835 CubeSmart 19,339 90 Extra Space Storage, Inc. 5,870 2,265 Iron Mountain, Inc. 70,215 1,085 Public Storage 200,041 100 Sovran Self Storage, Inc. 8,691 304,156 Warehouse/Industrial REITs—2.0% 140 DCT Industrial Trust, Inc. 4,402 220 EastGroup Properties, Inc. 12,371 445 First Industrial Realty Trust, Inc. 8,335 1,110 Prologis, Inc. 41,181 66,289 Total Value of Common Stocks (cost $3,303,548) 92.9 % 3,095,672 Other Assets, Less Liabilities 7.1 235,568 Net Assets 100.0 % $3,331,240 * Non-income producing Summary of Abbreviations: REITs Real Estate Investment Trusts 70 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks* $ 3,095,672 $ — $ — $ 3,095,672 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 71 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $1,049.07 $4.22 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.67 $4.16 * Expenses are equal to the annualized expense ratio of .83%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 72 Portfolio of Investments SELECT GROWTH FUND June 30, 2015 Shares Security Value COMMON STOCKS—96.6% Consumer Discretionary—15.2% 27,000 Coach, Inc. $ 934,470 65,460 Gentex Corporation 1,074,853 14,725 Home Depot, Inc. 1,636,389 14,800 Kohl’s Corporation 926,628 28,040 Starbucks Corporation 1,503,365 13,100 Wyndham Worldwide Corporation 1,073,021 7,148,726 Consumer Staples—8.9% 10,200 Clorox Company 1,061,004 10,540 Kimberly-Clark Corporation 1,116,924 27,800 Kroger Company 2,015,778 4,193,706 Energy—5.1% 4,760 Chevron Corporation 459,197 5,080 ExxonMobil Corporation 422,656 7,820 Helmerich & Payne, Inc. 550,685 21,100 SM Energy Company 973,132 2,405,670 Financials—9.2% 12,400 Comerica, Inc. 636,368 13,790 Discover Financial Services 794,580 4,700 IntercontinentalExchange, Inc. 1,050,967 5,900 Travelers Companies, Inc. 570,294 27,400 Voya Financial, Inc. 1,273,278 4,325,487 Health Care—20.3% 7,220 * Allergan, PLC 2,190,981 4,900 C.R. Bard, Inc. 836,430 13,300 Gilead Sciences, Inc. 1,557,164 35,400 * Hologic, Inc. 1,347,324 6,190 Johnson & Johnson 603,278 7,520 McKesson Corporation 1,690,571 18,200 * Quintiles Transnational Holdings, Inc. 1,321,502 9,547,250 73 Portfolio of Investments (continued) SELECT GROWTH FUND June 30, 2015 Shares Security Value Industrials—10.9% 23,160 Alaska Air Group, Inc. $ 1,492,199 9,640 Boeing Company 1,337,261 13,400 Cintas Corporation 1,133,506 8,400 General Dynamics Corporation 1,190,196 5,153,162 Information Technology—24.6% 15,700 Amdocs, Ltd. 857,063 9,300 * ANSYS, Inc. 848,532 21,050 Apple, Inc. 2,640,196 36,000 * Aspen Technology, Inc. 1,639,800 39,500 Cisco Systems, Inc. 1,084,670 10,300 DST Systems, Inc. 1,297,594 8,400 * F5 Networks, Inc. 1,010,940 8,900 FactSet Research Systems, Inc. 1,446,339 25,910 Hewlett-Packard Company 777,559 11,602,693 Materials—2.4% 11,000 LyondellBasell Industries NV – Class “A” 1,138,720 Total Value of Common Stocks (cost $33,979,612) 96.6 % 45,515,414 Other Assets, Less Liabilities 3.4 1,616,534 Net Assets 100.0 % $47,131,948 * Non-income producing 74 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks* $ 45,515,414 $ — $ — $ 45,515,414 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 75 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $1,081.67 $4.18 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.77 $4.06 * Expenses are equal to the annualized expense ratio of .81%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 76 Portfolio of Investments SPECIAL SITUATIONS FUND June 30, 2015 Shares Security Value COMMON STOCKS—98.8% Consumer Discretionary—19.6% 60,000 * 1-800-FLOWERS.COM, Inc. – Class “A” $ 627,600 112,500 American Eagle Outfitters, Inc. 1,937,250 74,650 * Belmond, Ltd. – Class “A” 932,379 70,000 * Century Communities, Inc. 1,409,100 70,000 CST Brands, Inc. 2,734,200 25,000 Ethan Allen Interiors, Inc. 658,500 56,100 Finish Line, Inc. – Class “A” 1,560,702 111,050 * Fox Factory Holding Corporation 1,785,684 71,700 Hanesbrands, Inc. 2,389,044 15,500 Harman International Industries, Inc. 1,843,570 64,875 * Jarden Corporation 3,357,281 48,000 * Live Nation Entertainment, Inc. 1,319,520 25,250 Oxford Industries, Inc. 2,208,112 39,875 Penske Automotive Group, Inc. 2,077,886 44,400 * Performance Sports Group, Ltd. 799,200 102,250 Regal Entertainment Group – Class “A” 2,138,048 130,000 Ruth’s Hospitality Group, Inc. 2,095,600 73,250 * ServiceMaster Global Holdings, Inc. 2,649,452 29,250 * Starz – Class “A” 1,308,060 90,000 * TRI Pointe Homes, Inc. 1,377,000 32,000 Tupperware Brands Corporation 2,065,280 29,250 * Visteon Corporation 3,070,665 74,000 * William Lyon Homes – Class “A” 1,899,580 55,000 Winnebago Industries, Inc. 1,297,450 43,541,163 Consumer Staples—2.0% 19,800 Cal-Maine Foods, Inc. 1,033,560 6,975 Nu Skin Enterprises, Inc. – Class “A” 328,732 45,550 Pinnacle Foods, Inc. 2,074,347 33,000 Tootsie Roll Industries, Inc. 1,066,230 4,502,869 Energy—2.9% 11,900 * Black Stone Minerals, LP 204,918 14,750 * Dril-Quip, Inc. 1,109,936 50,000 * Helix Energy Solutions Group, Inc. 631,500 77 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND June 30, 2015 Shares Security Value Energy (continued) 24,500 iShares U.S. Energy ETF (ETF) $ 1,038,310 57,375 Western Refining, Inc. 2,502,698 26,000 * Whiting Petroleum Corporation 873,600 6,360,962 Financials—20.5% 60,275 American Financial Group, Inc. 3,920,286 36,925 Aspen Insurance Holdings, Ltd. 1,768,707 41,200 * Atlas Financial Holdings, Inc. 816,996 80,000 Berkshire Hills Bancorp, Inc. 2,278,400 84,700 Brixmor Property Group, Inc. (REIT) 1,959,111 44,200 Brown & Brown, Inc. 1,452,412 67,050 Douglas Emmett, Inc. (REIT) 1,806,327 45,500 * FCB Financial Holdings, Inc. – Class “A” 1,446,900 17,625 Federal Realty Investment Trust (REIT) 2,257,586 60,000 FelCor Lodging Trust, Inc. 592,800 162,000 Financial Select Sector SPDR Fund (ETF) 3,949,560 58,000 * Green Bancorp, Inc. 890,880 26,000 iShares Russell 2000 ETF (ETF) 3,246,360 27,500 Montpelier Re Holdings, Ltd. 1,086,250 67,350 OceanFirst Financial Corporation 1,256,078 21,900 Prosperity Bancshares, Inc. 1,264,506 27,500 Simmons First National Corporation – Class “A” 1,283,700 96,000 SPDR S&P Regional Banking (ETF) 4,239,360 173,175 Sterling Bancorp 2,545,673 165,000 * Strategic Hotels & Resorts, Inc. (REIT) 1,999,800 61,300 Sunstone Hotel Investors, Inc. (REIT) 920,113 80,000 TCF Financial Corporation 1,328,800 54,000 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 1,008,720 24,400 Waddell & Reed Financial, Inc. – Class “A” 1,154,364 76,000 WP Glimcher, Inc. (REIT) 1,028,280 45,501,969 Health Care—14.7% 29,250 * ANI Pharmaceuticals, Inc. 1,814,962 54,250 * Centene Corporation 4,361,700 106,000 * DepoMed, Inc. 2,274,760 63,275 * Exactech, Inc. 1,318,018 34,000 Hill-Rom Holdings, Inc. 1,847,220 117,750 * Horizon Pharma, PLC 4,090,635 26,000 * ICON, PLC 1,749,800 78 Shares Security Value Health Care (continued) 39,750 * Lannett Company, Inc. $ 2,362,740 47,475 Omnicare, Inc. 4,474,519 43,000 PerkinElmer, Inc. 2,263,520 63,200 Phibro Animal Health Corporation – Class “A” 2,461,008 32,500 * Surgical Care Affilates, Inc. 1,247,350 300 * Teladoc, Inc. 5,700 81,700 * VWR Corporation 2,183,841 32,455,773 Industrials—16.1% 42,800 A.O. Smith Corporation 3,080,744 62,500 Advanced Drainage Systems, Inc. 1,833,125 51,500 Altra Industrial Motion Corporation 1,399,770 15,200 G&K Services, Inc. – Class “A” 1,050,928 37,300 * Generac Holdings, Inc. 1,482,675 40,500 Greenbrier Companies, Inc. 1,897,425 20,000 Industrial Select Sector SPDR Fund (ETF) 1,081,200 65,000 ITT Corporation 2,719,600 73,425 Kforce, Inc. 1,679,230 140,975 * NCI Building Systems, Inc. 2,124,493 25,000 Orbital ATK, Inc. 1,834,000 36,000 * Patrick Industries, Inc. 1,369,800 3,500 Precision Castparts Corporation 699,545 33,950 Regal-Beloit Corporation 2,464,431 48,500 Ryder System, Inc. 4,237,445 20,050 Snap-On, Inc. 3,192,963 14,750 Standex International Corporation 1,178,968 9,400 * United Rentals, Inc. 823,628 55,000 * Univar, Inc. 1,431,650 35,581,620 Information Technology—15.3% 42,125 * Advanced Energy Industries, Inc. 1,158,016 64,500 * ARRIS Group, Inc. 1,973,700 29,925 Avnet, Inc. 1,230,217 61,000 CDW Corporation 2,091,080 61,625 * CommScope Holding Company, Inc. 1,880,179 16,750 IAC/InterActiveCorp 1,334,305 11,000 iShares U.S. Technology ETF (ETF) 1,151,370 78,000 * JDS Uniphase Corporation 903,240 102,225 Mentor Graphics Corporation 2,701,807 79 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND June 30, 2015 Shares Security Value Information Technology (continued) 71,475 Methode Electronics, Inc. $ 1,961,989 53,025 * Microsemi Corporation 1,853,224 33,000 MKS Instruments, Inc. 1,252,020 62,500 * Newport Corporation 1,185,000 93,000 * Orbotech, Ltd. 1,934,400 32,000 * OSI Systems, Inc. 2,265,280 67,000 * PTC, Inc. 2,748,340 88,200 * QLogic Corporation 1,251,558 15,000 * Qorvo, Inc. 1,204,050 25,100 * Synaptics, Inc. 2,177,048 28,500 * Verint Systems, Inc. 1,731,232 33,988,055 Materials—4.5% 39,700 AptarGroup, Inc. 2,531,669 130,000 * Ferro Corporation 2,181,400 20,000 Huntsman Corporation 441,400 22,500 MeadWestvaco Corporation 1,061,775 16,000 Olin Corporation 431,200 20,200 Sensient Technologies Corporation 1,380,468 73,700 * Trinseo SA 1,978,108 10,006,020 Utilities—3.2% 25,000 AGL Resources, Inc. 1,164,000 70,000 * Dynegy, Inc. 2,047,500 40,100 Portland General Electric Company 1,329,716 25,000 SCANA Corporation 1,266,250 29,000 WEC Energy Group, Inc. 1,304,130 7,111,596 Total Value of Common Stocks (cost $172,680,381) 98.8 % 219,050,027 Other Assets, Less Liabilities 1.2 2,555,296 Net Assets 100.0 % $221,605,323 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 80 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks* $ 219,050,027 $ — $ — $ 219,050,027 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 81 Fund Expenses (unaudited) TARGET MATURITY 2015 FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $998.18 $3.72 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.07 $3.76 * Expenses are equal to the annualized expense ratio of .75%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 82 Portfolio of Investments TARGET MATURITY 2015 FUND June 30, 2015 Principal Effective Amount Security Yield † Value U.S. GOVERNMENT AGENCY ZERO COUPON OBLIGATIONS—76.2% Agency For International Development – Israel: $ 698M 9/15/2015 0.22 % $ 697,677 2,134M 11/15/2015 0.29 2,131,650 Fannie Mae: 243M 8/12/2015 0.18 242,948 600M 9/23/2015 (0.01 ) 600,019 2,208M 11/15/2015 0.29 2,205,609 Freddie Mac: 930M 9/15/2015 0.21 929,594 830M 9/15/2015 0.22 829,621 2,727M Resolution Funding Corporation, 10/15/2015 0.22 2,725,285 2,000M Tennessee Valley Authority, 11/1/2015 0.32 1,997,874 Total Value of U.S. Government Agency Zero Coupon Obligations (cost $12,166,923) 12,360,277 U.S. GOVERNMENT ZERO COUPON OBLIGATIONS—23.8% 3,855M U.S. Treasury Strips, 11/15/2015 (cost $3,773,048) 0.07 3,853,994 Total Value of Investments (cost $15,939,971) 100.0 % 16,214,271 Other Assets, Less Liabilities — 3,925 Net Assets 100.0 % $16,218,196 † The effective yields shown for the zero coupon obligations are the effective yields at June 30, 2015. 83 Portfolio of Investments (continued) TARGET MATURITY 2015 FUND June 30, 2015 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total U.S. Government Agency Zero Coupon Obligations $ — $ 12,360,277 $ — $ 12,360,277 U.S. Government Zero Coupon Obligations — 3,853,994 — 3,853,994 Total Investments in Securities $ — $ 16,214,271 $ — $ 16,214,271 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. 84 See notes to financial statements Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/15) (6/30/15) (1/1/15–6/30/15)* Expense Examples Actual $1,000.00 $1,012.63 $4.64 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.18 $4.66 * Expenses are equal to the annualized expense ratio of .93%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2015, and are based on the total value of investments. 85 Portfolio of Investments TOTAL RETURN FUND June 30, 2015 Shares Security Value COMMON STOCKS—57.8% Consumer Discretionary—9.7% 5,250 American Eagle Outfitters, Inc. $ 90,405 2,700 BorgWarner, Inc. 153,468 4,400 CBS Corporation – Class “B” 244,200 3,150 Delphi Automotive, PLC 268,034 2,700 Foot Locker, Inc. 180,927 6,150 Ford Motor Company 92,311 1,350 GNC Holdings, Inc. – Class “A” 60,048 2,600 Hanesbrands, Inc. 86,632 1,000 Harman International Industries, Inc. 118,940 1,900 Home Depot, Inc. 211,147 4,200 * Jarden Corporation 217,350 3,750 Johnson Controls, Inc. 185,737 2,100 L Brands, Inc. 180,033 2,000 Lear Corporation 224,520 1,500 Magna International, Inc. 84,135 3,400 Newell Rubbermaid, Inc. 139,774 1,800 Penske Automotive Group, Inc. 93,798 3,900 Stein Mart, Inc. 40,833 2,300 Tupperware Brands Corporation 148,442 1,700 Walt Disney Company 194,038 900 Whirlpool Corporation 155,745 550 Wyndham Worldwide Corporation 45,051 3,215,568 Consumer Staples—5.0% 4,700 Altria Group, Inc. 229,877 2,400 Avon Products, Inc. 15,024 3,700 Coca-Cola Company 145,151 2,800 CVS Health Corporation 293,664 1,800 Delhaize Group (ADR) 37,134 1,500 Koninklijke Ahold NV (ADR) 28,305 3,900 Nu Skin Enterprises, Inc. – Class “A” 183,807 1,700 PepsiCo, Inc. 158,678 3,100 Philip Morris International, Inc. 248,527 1,050 Procter & Gamble Company 82,152 2,300 Tyson Foods, Inc. – Class “A” 98,049 1,700 Wal-Mart Stores, Inc. 120,581 1,640,949 86 Shares Security Value Energy—4.1% 1,400 Anadarko Petroleum Corporation $ 109,284 400 Chevron Corporation 38,588 2,300 ConocoPhillips 141,243 2,400 Devon Energy Corporation 142,776 1,000 Ensco, PLC – Class “A” 22,270 2,000 ExxonMobil Corporation 166,400 1,000 Hess Corporation 66,880 3,100 Marathon Oil Corporation 82,274 3,950 Marathon Petroleum Corporation 206,624 1,500 National Oilwell Varco, Inc. 72,420 700 Noble Corporation, PLC 10,773 950 Occidental Petroleum Corporation 73,882 1,200 Phillips 66 96,672 500 Schlumberger, Ltd. 43,095 3,600 Suncor Energy, Inc. 99,072 1,372,253 Financials—6.1% 2,600 American Express Company 202,072 1,500 Ameriprise Financial, Inc. 187,395 5,500 Brixmor Property Group, Inc. (REIT) 127,215 500 Citizens Financial Group, Inc. 13,655 2,100 Discover Financial Services 121,002 900 Financial Select Sector SPDR Fund (ETF) 21,942 600 iShares Core S&P Mid-Cap ETF (ETF) 89,988 1,250 iShares Russell 2000 ETF (ETF) 156,075 4,150 JPMorgan Chase & Company 281,204 600 Morgan Stanley 23,274 1,550 PNC Financial Services Group, Inc. 148,258 900 SPDR S&P rust (ETF) 185,265 900 SPDR S&P Regional Banking (ETF) 39,744 4,100 Sunstone Hotel Investors, Inc. (REIT) 61,541 3,650 U.S. Bancorp 158,410 4,200 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 78,456 2,450 Wells Fargo & Company 137,788 2,033,284 87 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2015 Shares Security Value Health Care—11.1% 4,150 Abbott Laboratories $ 203,682 3,450 AbbVie, Inc. 231,805 1,100 * Allergan, PLC 333,806 1,800 Baxter International, Inc. 125,874 900 Cardinal Health, Inc. 75,285 1,700 * Express Scripts Holding Company 151,198 4,200 Gilead Sciences, Inc. 491,736 1,700 Hill-Rom Holdings, Inc. 92,361 2,800 Johnson & Johnson 272,888 118 * Mallinckrodt, PLC 13,891 700 McKesson Corporation 157,367 1,800 Medtronic, PLC 133,380 3,350 Merck & Company, Inc. 190,716 3,550 * Mylan NV 240,903 1,300 Omnicare, Inc. 122,525 8,650 Pfizer, Inc. 290,035 2,200 Phibro Animal Health Corporation – Class “A” 85,668 2,700 Thermo Fisher Scientific, Inc. 350,352 2,500 * VWR Corporation 66,825 1,100 Zoetis, Inc. 53,042 3,683,339 Industrials—6.0% 1,450 3M Company 223,735 2,800 Altra Industrial Motion Corporation 76,104 750 Caterpillar, Inc. 63,615 2,050 * Generac Holdings, Inc. 81,487 2,400 General Electric Company 63,768 3,050 Greenbrier Companies, Inc. 142,892 2,200 Honeywell International, Inc. 224,334 2,350 ITT Corporation 98,324 250 Lockheed Martin Corporation 46,475 900 Nielsen NV 40,293 1,950 Ryder System, Inc. 170,372 900 Snap-On, Inc. 143,325 1,000 * TAL International Group, Inc. 31,600 1,100 Textainer Group Holdings, Ltd. 28,611 3,650 Textron, Inc. 162,900 2,850 Tyco International, PLC 109,668 88 Shares Security Value Industrials (continued) 700 * United Rentals, Inc. $ 61,334 1,750 United Technologies Corporation 194,128 700 * Univar, Inc. 18,221 1,981,186 Information Technology—11.5% 3,050 Apple, Inc. 382,546 3,350 * ARRIS Group, Inc. 102,510 2,200 Avago Technologies, Ltd. 292,446 1,300 CDW Corporation 44,564 9,100 Cisco Systems, Inc. 249,886 1,000 * eBay, Inc. 60,240 8,900 EMC Corporation 234,871 4,950 Hewlett-Packard Company 148,549 6,100 Intel Corporation 185,531 1,600 International Business Machines Corporation 260,256 5,150 Juniper Networks, Inc. 133,745 6,400 Mentor Graphics Corporation 169,152 3,000 Methode Electronics, Inc. 82,350 6,500 Microsoft Corporation 286,975 1,600 * NXP Semiconductors NV 157,120 3,600 Oracle Corporation 145,080 2,100 * PTC, Inc. 86,142 2,300 * Qorvo, Inc. 184,621 2,600 QUALCOMM, Inc. 162,838 4,800 Symantec Corporation 111,600 1,900 * Synaptics, Inc. 164,797 1,800 TE Connectivity, Ltd. 115,740 800 * Yahoo!, Inc. 31,432 3,792,991 Materials—2.0% 2,600 Cytec Industries, Inc. 157,378 2,800 International Paper Company 133,252 3,500 MeadWestvaco Corporation 165,165 400 Praxair, Inc. 47,820 1,400 RPM International, Inc. 68,558 3,300 * Trinseo SA 88,572 660,745 89 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2015 Shares or Principal Amount Security Value Telecommunication Services—1.2% 4,900 AT&T, Inc. $ 174,048 4,500 Verizon Communications, Inc. 209,745 383,793 Utilities—1.1% 1,100 AGL Resources, Inc. 51,216 4,650 * Dynegy, Inc. 136,012 4,500 Exelon Corporation 141,390 850 NiSource, Inc. 38,752 367,370 Total Value of Common Stocks (cost $17,101,861) 19,131,478 CORPORATE BONDS—21.7% Agriculture—.3% $ 100M Cargill, Inc., 6%, 11/27/2017 (a) 110,519 Automotive—.3% 100M Johnson Controls, Inc., 5%, 3/30/2020 109,892 Chemicals—.9% 100M Agrium, Inc., 3.375%, 3/15/2025 95,274 100M CF Industries, Inc., 3.45%, 6/1/2023 96,986 100M Dow Chemical Co., 4.25%, 11/15/2020 106,926 299,186 Energy—2.3% 100M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 108,856 100M Continental Resources, Inc., 5%, 9/15/2022 98,188 100M DCP Midstream Operating, LP, 2.5%, 12/1/2017 96,958 100M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 102,689 100M Suncor Energy, Inc., 6.1%, 6/1/2018 111,592 100M Valero Energy Corp., 9.375%, 3/15/2019 123,168 100M Weatherford International, LLC, 6.35%, 6/15/2017 107,143 748,594 Financial Services—3.7% 100M American Express Co., 7%, 3/19/2018 113,481 100M American International Group, Inc., 6.4%, 12/15/2020 119,024 100M Ameriprise Financial, Inc., 5.3%, 3/15/2020 113,099 100M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 98,251 100M BlackRock, Inc., 5%, 12/10/2019 111,727 90 Principal Amount Security Value Financial Services (continued) ERAC USA Finance, LLC: $100M 4.5%, 8/16/2021 (a) $ 108,106 100M 3.3%, 10/15/2022 (a) 98,239 100M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 122,237 100M General Electric Capital Corp., 5.625%, 9/15/2017 108,927 100M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 107,657 100M Prudential Financial, Inc., 7.375%, 6/15/2019 118,670 1,219,418 Financials—4.5% Bank of America Corp.: 100M 5.65%, 5/1/2018 109,923 100M 5%, 5/13/2021 109,917 100M Barclays Bank, PLC, 5.125%, 1/8/2020 111,299 100M Citigroup, Inc., 6.125%, 11/21/2017 110,059 100M Deutsche Bank AG London, 3.7%, 5/30/2024 98,939 100M Fifth Third Bancorp, 3.5%, 3/15/2022 101,859 200M Goldman Sachs Group, Inc., 3.625%, 1/22/2023 198,934 JPMorgan Chase & Co.: 100M 6%, 1/15/2018 110,189 100M 4.5%, 1/24/2022 107,259 100M Morgan Stanley, 6.625%, 4/1/2018 112,248 100M SunTrust Banks, Inc., 6%, 9/11/2017 109,221 100M U.S. Bancorp, 3.6%, 9/11/2024 100,644 100M Wells Fargo & Co., 4.6%, 4/1/2021 109,631 1,490,122 Food/Beverage/Tobacco—.7% 100M Anheuser-Busch InBev SA/NV, 4.625%, 2/1/2044 100,895 100M Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/2019 119,457 220,352 Forest Products/Containers—.3% 100M Rock-Tenn Co., 4.9%, 3/1/2022 107,831 Health Care—1.0% 100M Biogen, Inc., 6.875%, 3/1/2018 113,222 100M Express Scripts Holding Co., 4.75%, 11/15/2021 108,660 100M Laboratory Corp. of America Holdings, 3.2%, 2/1/2022 98,734 320,616 91 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2015 Principal Amount Security Value Information Technology—.3% $ 100M Apple, Inc., 2.5%, 2/9/2025 $ 93,888 Manufacturing—.3% 100M Tyco Electronics Group SA, 6.55%, 10/1/2017 111,017 Media-Broadcasting—.9% 100M CBS Corp., 3.375%, 3/1/2022 98,930 100M Comcast Corp., 5.15%, 3/1/2020 112,638 100M DirecTV Holdings, LLC, 3.8%, 3/15/2022 100,723 312,291 Metals/Mining—.3% 100M Newmont Mining Corp., 5.125%, 10/1/2019 108,741 Real Estate Investment Trusts—2.0% 100M Boston Properties, LP, 5.875%, 10/15/2019 113,643 100M Digital Realty Trust, LP, 5.25%, 3/15/2021 109,571 100M HCP, Inc., 5.375%, 2/1/2021 110,452 100M ProLogis, LP, 3.35%, 2/1/2021 102,272 100M Simon Property Group, LP, 3.375%, 10/1/2024 99,474 100M Ventas Realty, LP, 4.75%, 6/1/2021 108,491 643,903 Retail-General Merchandise—1.0% 100M Amazon.com, Inc., 4.8%, 12/5/2034 99,641 100M GAP, Inc., 5.95%, 4/12/2021 113,068 100M Home Depot, Inc., 5.875%, 12/16/2036 120,597 333,306 Telecommunications—.3% 100M Verizon Communications, Inc., 5.15%, 9/15/2023 109,669 Transportation—1.0% 100M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 107,920 100M GATX Corp., 5.2%, 3/15/2044 101,503 100M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 105,829 315,252 92 Principal Amount Security Value Utilities—1.6% $100M Duke Energy Progress, Inc., 4.15%, 12/1/2044 $ 96,883 100M Ohio Power Co., 5.375%, 10/1/2021 114,170 100M Oklahoma Gas & Electric Co., 4%, 12/15/2044 94,402 100M Sempra Energy, 9.8%, 2/15/2019 125,696 100M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 113,208 544,359 Total Value of Corporate Bonds (cost $7,283,734) 7,198,956 RESIDENTIAL MORTGAGE-BACKED SECURITIES—4.8% Fannie Mae—4.0% 129M 3%, 1/1/2045 – 7/14/2045 (b) 128,118 582M 3.5%, 11/1/2028 – 7/14/2045 (b) 611,946 207M 4%, 7/1/2041 – 7/14/2045 (b) 219,163 159M 4.5%, 8/1/2041 172,579 155M 5%, 3/1/2042 (b) 172,612 1,304,418 Freddie Mac—.8% 136M 3.5%, 11/1/2042 – 7/1/2044 140,331 120M 4%, 7/1/2044 – 4/1/2045 127,185 267,516 Total Value of Residential Mortgage-Backed Securities (cost $1,569,727) 1,571,934 U.S. GOVERNMENT OBLIGATIONS—4.4% 100M U.S. Treasury Bonds, 3.125%, 8/15/2044 100,180 U.S. Treasury Notes: 500M 0.06%, 1/31/2016 † 500,011 100M 0.089%, 4/30/2017 † 100,000 100M 0.099%, 1/31/2017 † 100,061 150M 2%, 2/15/2023 148,371 500M 0.625%, 1/15/2024 (TIPS) 516,273 Total Value of U.S. Government Obligations (cost $1,483,841) 1,464,896 93 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2015 Principal Amount Security Value MUNICIPAL BONDS—2.0% $ 100M Crystal City, TX Indep. Sch. Dist. GO, 5%, 2/15/2034 (b) $ 113,917 200M Jackson, MS State Univ. Edl. Bldg. Corp. Rev., 5%, 3/1/2031 224,944 100M New York City, NY Muni. Wtr. Fin. Auth. Wtr. & Swr. Sys. Rev., 5%, 6/15/2039 112,028 100M Pennsylvania State GO, 5%, 8/15/2022 116,108 100M Yale University, CT, 2.086%, 4/15/2019 101,106 Total Value of Municipal Bonds (cost $672,704) 668,103 U.S. GOVERNMENT AGENCY OBLIGATIONS—1.7% Fannie Mae: 300M 1.75%, 11/26/2019 301,767 250M 2.36%, 12/14/2022 246,129 Total Value of U.S. Government Agency Obligations (cost $546,287) 547,896 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—7.2% Federal Home Loan Bank: 500M 0.065%, 8/5/2015 499,986 1,600M 0.06%, 8/7/2015 1,599,950 300M 0.045%, 8/18/2015 299,988 Total Value of Short-Term U.S. Government Agency Obligations (cost $2,399,852) 2,399,924 Total Value of Investments (cost $31,058,006) 99.6 % 32,983,187 Other Assets, Less Liabilities .4 122,215 Net Assets 100.0 % $33,105,402 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2015. Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund GO General Obligation REIT Real Estate Investment Trust TIPS Treasury Inflation-Protected Securities 94 The Fund’s asset and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2015: Level 1 Level 2 Level 3 Total Common Stocks $ 19,131,478 $ — $ — 19,131,478 Corporate Bonds — 7,198,956 — 7,198,956 Residential Mortgage-Backed Securities — 1,571,934 — 1,571,934 U.S. Government Obligations — 1,464,896 — 1,464,896 Municipal Bonds — 668,103 — 668,103 U.S. Government Agency Obligations — 547,896 — 547,896 Short-Term U.S. Government Agency Obligations — 2,399,924 — 2,399,924 Total Investments in Securities* $ 19,131,478 $ 13,851,709 $ — $ 32,983,187 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2015. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 95 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2015 CASH EQUITY FUND FOR GROWTH & INVESTMENT MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL GRADE Assets Investments in securities: At identified cost $ 7,208,930 $ 80,179,673 $ 96,847,474 $ 29,819,461 $ 295,544,276 $ 97,829,259 $ 59,705,094 At value (Note 1A) $ 7,208,930 $ 107,634,711 $ 97,024,187 $ 29,686,673 $ 492,565,964 $ 133,284,371 $ 61,020,394 Cash 239,608 2,544,198 2,484,526 896,260 416,921 580,948 595,473 Receivables: Investment securities sold — 92,154 908,582 911,067 752,886 — 667,764 Interest and dividends 61 182,943 1,355,780 114,522 569,567 446,018 759,334 Trust shares sold 150,792 102,353 6,415 5,304 64,192 94,562 23,127 Other assets 1,025 8,200 7,768 2,476 37,236 10,209 4,786 Total Assets 7,600,416 110,564,559 101,787,258 31,616,302 494,406,766 134,416,108 63,070,878 Liabilities Payables: Investment securities purchased — 415,881 1,171,508 1,166,141 437,385 59,086 99,867 Trust shares redeemed 713,477 27,315 93,264 27,272 288,360 43,193 38,233 Accrued advisory fees — 73,744 66,570 15,955 327,501 89,472 33,091 Accrued expenses 8,658 17,030 20,698 11,906 40,254 50,115 13,334 Total Liabilities 722,135 533,970 1,352,040 1,221,274 1,093,500 241,866 184,525 Net Assets $ 6,878,281 $ 110,030,589 $ 100,435,218 $ 30,395,028 $ 493,313,266 $ 134,174,242 $ 62,886,353 Net Assets Consist of: Capital paid in $ 6,878,281 $ 79,226,915 $ 120,046,833 $ 30,912,511 $ 276,501,204 $ 108,064,982 $ 63,180,296 Undistributed net investment income (deficit) — 1,034,576 1,731,358 259,266 3,260,933 1,157,498 (95,192 ) Accumulated net realized gain (loss) on investments and foreign currency transactions — 2,314,060 (21,519,686 ) (643,961 ) 16,529,441 (10,505,161 ) (1,514,051 ) Net unrealized appreciation (depreciation) in value of investments and foreign currency transactions — 27,455,038 176,713 (132,788 ) 197,021,688 35,456,923 1,315,300 Total $ 6,878,281 $ 110,030,589 $ 100,435,218 $ 30,395,028 $ 493,313,266 $ 134,174,242 $ 62,886,353 Shares of beneficial interest outstanding (Note 2) 6,878,281 5,410,155 15,823,993 3,133,241 10,820,589 6,323,127 5,866,684 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 1.00 $ 20.34 $ 6.35 $ 9.70 $ 45.59 $ 21.22 $ 10.72 96 See notes to financial statements 97 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2015 LIMITED DURATION HIGH QUALITY REAL SELECT SPECIAL TARGET TOTAL BOND OPPORTUNITY ESTATE GROWTH SITUATIONS MATURITY 2015 RETURN Assets Investments in securities: At identified cost $ 3,333,394 $ 30,022,892 $ 3,303,548 $ 33,979,612 $ 172,680,381 $ 15,939,971 $ 31,058,006 At value (Note 1A) $ 3,324,617 $ 34,359,440 $ 3,095,672 $ 45,515,414 $ 219,050,027 $ 16,214,271 $ 32,983,187 Cash 154,571 1,034,291 331,445 1,589,975 533,170 20,762 207,815 Receivables: Investment securities sold — 536,438 35,866 — 2,719,741 — 124,210 Interest and dividends 20,982 21,184 10,443 26,709 153,222 — 122,244 Trust shares sold 70,969 183,282 11,795 84,337 88,077 659 342,337 Other assets 109 1,724 — 3,062 15,617 1,527 1,880 Total Assets 3,571,248 36,136,359 3,485,221 47,219,497 222,559,854 16,237,219 33,781,673 Liabilities Payables: Investment securities purchased 108,764 164,930 143,561 — 669,459 — 633,923 Trust shares redeemed 73 930 — 46,870 113,584 1,231 4,347 Accrued advisory fees 1,714 23,615 2,012 31,200 148,039 8,568 21,623 Accrued expenses 13,292 16,427 8,408 9,479 23,449 9,224 16,378 Total Liabilities 123,843 205,902 153,981 87,549 954,531 19,023 676,271 Net Assets $ 3,447,405 $ 35,930,457 $ 3,331,240 $ 47,131,948 $ 221,605,323 $ 16,218,196 $ 33,105,402 Net Assets Consist of: Capital paid in $ 3,464,532 $ 31,297,720 $ 3,527,844 $ 32,452,200 $ 162,457,736 $ 15,542,505 $ 30,982,882 Undistributed net investment income (deficit) (7,294 ) 75,443 12,804 158,062 290,242 394,505 70,527 Accumulated net realized gain (loss) on investments (1,056 ) 220,746 (1,532 ) 2,985,884 12,487,699 6,886 126,812 Net unrealized appreciation (depreciation) in value of investments (8,777 ) 4,336,548 (207,876 ) 11,535,802 46,369,646 274,300 1,925,181 Total $ 3,447,405 $ 35,930,457 $ 3,331,240 $ 47,131,948 $ 221,605,323 $ 16,218,196 $ 33,105,402 Shares of beneficial interest outstanding (Note 2) 354,928 2,281,605 354,864 3,317,879 6,289,468 1,267,569 2,684,373 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 9.71 $ 15.75 $ 9.39 $ 14.21 $ 35.23 $ 12.79 $ 12.33 98 See notes to financial statements 99 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2015 CASH EQUITY FUND FOR GROWTH & INVESTMENT MANAGEMENT INCOME INCOME GOVERNMENT INCOME INTERNATIONAL GRADE Investment Income Income: Interest $ 3,789 $ 972 $ 2,876,780 $ 375,484 $ 369 $ 47 $ 1,206,144 Dividends — 1,485,967 (a) — — 5,206,636 (b) 1,757,030 (c) — Total income 3,789 1,486,939 2,876,780 375,484 5,207,005 1,757,077 1,206,144 Expenses (Notes 1 and 4): Advisory fees 28,745 414,612 374,754 113,951 1,829,877 504,506 236,292 Professional fees 9,724 13,098 12,303 9,424 37,948 15,971 9,345 Custodian fees and expenses 3,060 5,924 8,720 4,719 11,438 49,838 4,494 Reports and notices to shareholders 1,300 8,950 8,900 3,129 35,650 10,625 5,600 Registration fees 82 179 186 49 185 187 138 Trustees’ fees 227 3,001 2,714 833 13,504 3,656 1,724 Other expenses 716 6,977 21,877 6,924 19,302 14,823 5,593 Total expenses 43,854 452,741 429,454 139,029 1,947,904 599,606 263,186 Less: Expenses waived and/or assumed (40,065 ) — — (22,790 ) — — (47,258 ) Expenses paid indirectly — (399 ) (314 ) (31 ) (1,800 ) — (80 ) Net expenses 3,789 452,342 429,140 116,208 1,946,104 599,606 215,848 Net investment income — 1,034,597 2,447,640 259,276 3,260,901 1,157,471 990,296 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 3): Net realized gain (loss) on: Investments — 2,384,384 (1,888,813 ) (56,489 ) 18,055,201 1,228,681 391,664 Foreign currency transactions — 31,140 — Net realized gain (loss) on investments and foreign currency transactions — 2,384,384 (1,888,813 ) (56,489 ) 18,055,201 1,259,821 391,664 Net unrealized appreciation (depreciation) on investments — (2,749,330 ) 2,017,700 (265,617 ) (9,210,424 ) 1,171,840 (1,485,634 ) Net gain (loss) on investments and foreign currency transactions — (364,946 ) 128,887 (322,106 ) 8,844,777 2,431,661 (1,093,970 ) Net Increase (Decrease) in Net Assets Resulting from Operations $ — $ 669,651 $ 2,576,527 $ (62,830 ) $ 12,105,678 $ 3,589,132 $ (103,674 ) (a)Net of $4,120 foreign taxes withheld (b) Net of $12,956 foreign taxes withheld (c) Net of $204,613 foreign taxes withheld 100 See notes to financial statements 101 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2015 LIMITED DURATION HIGH QUALITY REAL SELECT SPECIAL TARGET TOTAL BOND OPPORTUNITY ESTATE* GROWTH SITUATIONS MATURITY 2015 RETURN Investment Income Income: Interest $ 15,531 $ — $ — $ 64 $ 474 $ 457,648 $ 125,988 Dividends 4,316 219,141 (d) 25,268 346,695 1,160,175 — 189,296 (e) Total income 19,847 219,141 25,268 346,759 1,160,649 457,648 315,284 Expenses (Notes 1 and 4): Advisory fees 11,240 118,592 3,738 171,384 810,185 62,999 115,360 Professional fees 11,434 7,433 6,538 7,969 21,001 6,642 7,168 Custodian fees and expenses 2,263 10,590 1,000 1,454 6,888 2,118 11,453 Reports and notices to shareholders 500 3,100 50 4,000 16,050 1,650 3,800 Registration fees 64 179 210 188 183 78 180 Trustees’ fees 77 814 9 1,226 5,802 467 813 Other expenses 2,182 3,084 919 2,487 11,061 1,789 4,653 Total expenses 27,760 143,792 12,464 188,708 871,170 75,743 143,427 Less: Expenses waived (2,248 ) — (12,600 ) — Expenses paid indirectly (17 ) (99 ) — — (764 ) (5 ) (103 ) Net expenses 25,495 143,693 12,464 188,708 870,406 63,138 143,324 Net investment income (loss) (5,648 ) 75,448 12,804 158,051 290,243 394,510 171,960 Realized and Unrealized Gain (Loss) on Investments (Note 3): Net realized gain (loss) on investments (1,056 ) 556,347 (1,532 ) 2,986,209 12,637,592 11,554 185,751 Net unrealized appreciation (depreciation) on investments (2,369 ) 1,072,070 (207,876 ) (1,004,205 ) 4,028,218 (428,136 ) (18,191 ) Net gain (loss) on investments (3,425 ) 1,628,417 (209,408 ) 1,982,004 16,665,810 (416,582 ) 167,560 Net Increase (Decrease) in Net Assets Resulting from Operations $ (9,073 ) $ 1,703,865 $ (196,604 ) $ 2,140,055 $ 16,956,053 $ (22,072 ) $ 339,520 * From May 1, 2015 (commencement of operations) to June 30, 2015. (d) Net of $126 foreign taxes withheld (e) Net of $479 foreign taxes withheld 102 See notes to financial statements 103 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS CASH MANAGEMENT EQUITY INCOME FUND FOR INCOME GOVERNMENT 1/1/15 to 1/1/14 to 1/1/15 to 1/1/14 to 1/1/15 to 1/1/14 to 1/1/15 to 1/1/14 to 6/30/15 12/31/14 6/30/15 12/31/14 6/30/15 12/31/14 6/30/15 12/31/14 Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 1,034,597 $ 1,821,748 $ 2,447,640 $ 4,814,307 $ 259,276 $ 557,861 Net realized gain (loss) on investments — — 2,384,384 3,841,139 (1,888,813 ) 389,912 (56,489 ) 155,039 Net unrealized appreciation (depreciation) of investments — — (2,749,330 ) 2,582,413 2,017,700 (4,402,351 ) (265,617 ) 210,134 Net increase (decrease) in net assets resulting from operations — — 669,651 8,245,300 2,576,527 801,868 (62,830 ) 923,034 Distributions to Shareholders Net investment income — — (1,821,769 ) (1,692,596 ) (5,371,141 ) (5,169,204 ) (691,893 ) (784,013 ) Net realized gains — — (3,844,993 ) (4,129,108 ) — Total distributions — — (5,666,762 ) (5,821,704 ) (5,371,141 ) (5,169,204 ) (691,893 ) (784,013 ) Trust Share Transactions Proceeds from shares sold 13,850,464 42,552,656 2,595,020 8,118,552 2,665,531 8,401,510 782,081 2,155,159 Reinvestment of distributions — — 5,666,762 5,821,704 5,371,141 5,169,204 691,893 784,013 Cost of shares redeemed (16,949,717 ) (43,527,282 ) (2,775,622 ) (5,450,729 ) (3,456,537 ) (5,742,002 ) (1,035,034 ) (2,850,062 ) Net increase (decrease) from trust share transactions (3,099,253 ) (974,626 ) 5,486,160 8,489,527 4,580,135 7,828,712 438,940 89,110 Net increase (decrease) in net assets (3,099,253 ) (974,626 ) 489,049 10,913,123 1,785,521 3,461,376 (315,783 ) 228,131 Net Assets Beginning of period 9,977,534 10,952,160 109,541,540 98,628,417 98,649,697 95,188,321 30,710,811 30,482,680 End of period † $ 6,878,281 $ 9,977,534 $ 110,030,589 $ 109,541,540 $ 100,435,218 $ 98,649,697 $ 30,395,028 $ 30,710,811 †Includes undistributed net investment income of $ — $ — $ 1,034,576 $ 1,821,748 $ 1,731,358 $ 4,654,859 $ 259,266 $ 691,883 Trust Shares Issued and Redeemed Sold 13,850,464 42,552,656 124,468 393,394 413,650 1,253,054 79,743 218,414 Issued for distributions reinvested — — 273,229 296,119 844,519 780,847 70,673 80,247 Redeemed (16,949,717 ) (43,527,282 ) (132,910 ) (264,808 ) (538,192 ) (855,036 ) (105,028 ) (288,676 ) Net increase (decrease) in trust shares outstanding (3,099,253 ) (974,626 ) 264,787 424,705 719,977 1,178,865 45,388 9,985 104 See notes to financial statements 105 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS LIMITED DURATION GROWTH & INCOME INTERNATIONAL INVESTMENT GRADE HIGH QUALITY BOND 1/1/15 to 1/1/14 to 1/1/15 to 1/1/14 to 1/1/15 to 1/1/14 to 1/1/15 to 7/1/14 to 6/30/15 12/31/14 6/30/15 12/31/14 6/30/15 12/31/14 6/30/15 12/31/14 * Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 3,260,901 $ 5,622,556 $ 1,157,471 $ 1,463,608 $ 990,296 $ 1,701,642 $ (5,648 ) $ (32,501 ) Net realized gain (loss) on investments and foreign currency transactions 18,055,201 25,731,545 1,259,821 2,973,428 391,664 1,216,895 (1,056 ) 233 Net unrealized appreciation (depreciation) of investments and foreign currency transactions (9,210,424 ) 4,161,730 1,171,840 (1,381,288 ) (1,485,634 ) 538,790 (2,369 ) (6,408 ) Net increase (decrease) in net assets resulting from operations 12,105,678 35,515,831 3,589,132 3,055,748 (103,674 ) 3,457,327 (9,073 ) (38,676 ) Distributions to Shareholders Net investment income (5,622,525 ) (5,573,499 ) (1,462,160 ) (1,447,791 ) (2,627,252 ) (2,449,388 ) — — Net realized gains (25,760,338 ) (3,093,486 ) — Total distributions (31,382,863 ) (8,666,985 ) (1,462,160 ) (1,447,791 ) (2,627,252 ) (2,449,388 ) — — Trust Share Transactions Proceeds from shares sold 3,107,839 9,943,269 2,079,457 5,628,877 2,004,481 5,433,008 955,742 2,619,930 Reinvestment of distributions 31,382,863 8,666,985 1,462,160 1,447,791 2,627,252 2,449,388 — — Cost of shares redeemed (14,496,856 ) (27,285,089 ) (2,768,053 ) (5,892,325 ) (2,217,170 ) (4,251,021 ) (60,523 ) (19,995 ) Net increase (decrease) from trust share transactions 19,993,846 (8,674,835 ) 773,564 1,184,343 2,414,563 3,631,375 895,219 2,599,935 Net increase (decrease) in net assets 716,661 18,174,011 2,900,536 2,792,300 (316,363 ) 4,639,314 886,146 2,561,259 Net Assets Beginning of period 492,596,605 474,422,594 131,273,706 128,481,406 63,202,716 58,563,402 2,561,259 — End of period † $ 493,313,266 $ 492,596,605 $ 134,174,242 $ 131,273,706 $ 62,886,353 $ 63,202,716 $ 3,447,405 $ 2,561,259 †Includes undistributed net investment income (deficit) of $ 3,260,933 $ 5,622,557 $ 1,157,498 $ 1,462,187 $ (95,192 ) $ 1,541,764 $ (7,294 ) $ (1,646 ) Trust Shares Issued and Redeemed Sold 66,577 218,789 96,725 265,505 182,875 490,396 98,093 265,066 Issued for distributions reinvested 678,695 197,516 67,381 69,372 241,253 226,167 — — Redeemed (309,464 ) (600,449 ) (129,010 ) (277,543 ) (200,564 ) (384,124 ) (6,194 ) (2,037 ) Net increase (decrease) in trust shares outstanding 435,808 (184,144 ) 35,096 57,334 223,564 332,439 91,899 263,029 *From July 1, 2014 (commencement of operations) to December 31, 2014. 106 See notes to financial statements 107 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS OPPORTUNITY REAL ESTATE SELECT GROWTH SPECIAL SITUATIONS 1/1/15 to 1/1/14 to 5/1/15 to 1/1/15 to 1/1/14 to 1/1/15 to 1/1/14 to 6/30/15 12/31/14 6/30/15 * 6/30/15 12/31/14 6/30/15 12/31/14 Increase (Decrease) in Net Assets From Operations Net investment income $ 75,448 $ 60,296 $ 12,804 $ 158,051 $ 167,049 $ 290,243 $ 1,331,338 Net realized gain (loss) on investments 556,347 (326,693 ) (1,532 ) 2,986,209 2,393,581 12,637,592 9,214,245 Net unrealized appreciation (depreciation) of investments 1,072,070 1,563,896 (207,876 ) (1,004,205 ) 2,427,906 4,028,218 1,898,988 Net increase (decrease) in net assets resulting from operations 1,703,865 1,297,499 (196,604 ) 2,140,055 4,988,536 16,956,053 12,444,571 Distributions to Shareholders Net investment income (60,301 ) — — (167,038 ) (125,761 ) (1,331,340 ) (948,767 ) Net realized gains — (7,787 ) — (2,393,572 ) (41,015 ) (9,169,641 ) (33,976,971 ) Total distributions (60,301 ) (7,787 ) — (2,560,610 ) (166,776 ) (10,500,981 ) (34,925,738 ) Trust Share Transactions Proceeds from shares sold 7,562,801 13,087,780 3,528,491 2,644,153 5,841,359 1,621,238 5,127,856 Reinvestment of distributions 60,301 7,787 — 2,560,610 166,776 10,500,981 34,925,738 Cost of shares redeemed (816,058 ) (532,614 ) (647 ) (1,239,023 ) (2,249,337 ) (5,917,477 ) (9,841,042 ) Net increase from trust share transactions 6,807,044 12,562,953 3,527,844 3,965,740 3,758,798 6,204,742 30,212,552 Net increase in net assets 8,450,608 13,852,665 3,331,240 3,545,185 8,580,558 12,659,814 7,731,385 Net Assets Beginning of period 27,479,849 13,627,184 — 43,586,763 35,006,205 208,945,509 201,214,124 End of period † $ 35,930,457 $ 27,479,849 $ 3,331,240 $ 47,131,948 $ 43,586,763 $ 221,605,323 $ 208,945,509 †Includes undistributed net investment income of $ 75,443 $ 60,296 $ 12,804 $ 158,062 $ 167,049 $ 290,242 $ 1,331,339 Trust Shares Issued and Redeemed Sold 482,936 915,743 354,929 184,648 437,045 46,719 151,084 Issued for distributions reinvested. 3,867 552 — 180,198 12,878 307,676 1,082,297 Redeemed (52,231 ) (37,007 ) (65 ) (86,399 ) (168,982 ) (170,002 ) (291,150 ) Net increase in trust shares outstanding 434,572 879,288 354,864 278,447 280,941 184,393 942,231 *From May 1, 2015 (commencement of operations) to June 30, 2015. 108 See notes to financial statements 109 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS TARGET MATURITY 2015 TOTAL RETURN 1/1/15 to 1/1/14 to 1/1/15 to 1/1/14 to 6/30/15 12/31/14 6/30/15 12/31/14 Increase (Decrease) in Net Assets From Operations Net investment income $ 394,510 $ 884,671 $ 171,960 $ 199,218 Net realized gain (loss) on investments 11,554 212,133 185,751 (39,546 ) Net unrealized appreciation (depreciation) of investments (428,136 ) (1,096,401 ) (18,191 ) 1,077,249 Net increase (decrease) in net assets resulting from operations (22,072 ) 403 339,520 1,236,921 Distributions to Shareholders Net investment income (884,676 ) (961,279 ) (305,447 ) (17,034 ) Net realized gains (212,132 ) (383,900 ) — — Total distributions (1,096,808 ) (1,345,179 ) (305,447 ) (17,034 ) Trust Share Transactions Proceeds from shares sold 200,628 724,447 4,943,257 14,856,310 Reinvestment of distributions. 1,096,808 1,345,179 305,447 17,034 Cost of shares redeemed (1,714,288 ) (3,726,820 ) (773,848 ) (939,053 ) Net increase (decrease) from trust share transactions (416,852 ) (1,657,194 ) 4,474,856 13,934,291 Net increase (decrease) in net assets (1,535,732 ) (3,001,970 ) 4,508,929 15,154,178 Net Assets Beginning of period 17,753,928 20,755,898 28,596,473 13,442,295 End of period † $ 16,218,196 $ 17,753,928 $ 33,105,402 $ 28,596,473 †Includes undistributed net investment income of $ 394,505 $ 884,671 $ 70,527 $ 204,014 Trust Shares Issued and Redeemed Sold 15,013 52,786 396,261 1,245,483 Issued for distributions reinvested 85,621 98,260 24,416 1,461 Redeemed (131,957 ) (267,514 ) (62,100 ) (78,453 ) Net increase (decrease) in trust shares outstanding (31,323 ) (116,468 ) 358,577 1,168,491 110 See notes to financial statements 111 Notes to Financial Statements FIRST INVESTORS LIFE SERIES FUNDS June 30, 2015 1. Significant Accounting Policies —First Investors Life Series Funds, a Delaware statutory trust (“the Trust”), is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Cash Management Fund, Equity Income Fund, Fund For Income, Government Fund, Growth & Income Fund, International Fund, Investment Grade Fund, Limited Duration High Quality Bond Fund, Opportunity Fund, Real Estate Fund, Select Growth Fund, Special Situations Fund, Target Maturity 2015 Fund and Total Return Fund (each a “Fund”, collectively, “the Funds”), and accounts separately for the assets, liabilities and operations of each Fund. Each Fund is diversified except for Real Estate Fund which is non-diversified. The objective of each Fund as of June 30, 2015 is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Equity Income Fund seeks total return. Fund For Income seeks high current income. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Growth & Income Fund seeks long-term growth of capital and current income. International Fund primarily seeks long-term capital growth. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Limited Duration High Quality Bond Fund seeks current income consistent with low volatility of principal. Opportunity Fund seeks long-term capital growth. Real Estate Fund seeks total return. Select Growth Fund seeks long-term growth of capital. Special Situations Fund seeks long-term growth of capital. Target Maturity 2015 Fund seeks a predictable compounded investment return for investors who hold their Fund shares until the Fund’s maturity, consistent with the preservation of capital. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. 112 A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities or an authorized pricing service. Fixed income securities, other than short-term debt securities held by the Cash Management Fund, are priced based upon valuations that are provided by a pricing service. Other securities may also be priced based upon valuations that are provided by pricing services approved by the Trust’s Board of Trustees (“the Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of First Investors Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use estimates from a pricing service to fair value foreign equity securities in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currencies are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 under the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair 113 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2015 value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities, pass-through certificates and loan participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized in Level 3. Short-term notes that are valued at amortized cost by the Cash Management Fund are categorized in Level 2. Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by the Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of the unobservable valuation inputs. The aggregate value by input level, as of June 30, 2015, for each Fund’s investments is included following each Fund’s portfolio of investments. B. Federal Income Tax—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with 114 the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers), to relieve each Fund from all, or substantially all, federal income taxes. At December 31, 2014, capital loss carryovers were as follows: Not Subject Year Capital Loss Carryovers Expire to Expiration Fund Total 2015 2016 2017 2018 Long Term Short Term Fund For Income $19,630,623 $433,726 $3,694,844 $15,502,053 $— $— $ — Government 587,472 37,942 — 549,530 International 11,232,146 — 1,810,164 8,389,229 1,032,753 — — Investment Grade 1,905,026 — 759,925 1,145,101 — — — Opportunity 288,052 — 288,052 Total Return 40,068 — 40,068 As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this fiscal year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2012 – 2014, or expected to be taken in the Funds’ 2015 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Foreign Currency Translations and Transactions—The accounting records of the International Fund (the “Fund”) are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the prevailing rates of exchange on the respective dates of such transactions. The Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. 115 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2015 Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of spot currency transactions and gains and losses on accrued foreign dividends and related withholding taxes. D. Distributions to Shareholders—The Separate Accounts, which own the shares of the Funds, will receive all dividends and other distributions by them. All dividends and distributions are reinvested by the Separate Accounts in additional shares of the distributing Funds. Distributions to shareholders from net investment income and net realized capital gains are generally declared and paid annually on all Funds, except for the Cash Management Fund which declares dividends, if any, from the total of net investment income (plus or minus all realized short-term gains and losses on investments) daily and pays monthly. Dividends from net investment income and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sale losses, late loss deferrals, post-October capital losses, net operating losses and foreign currency transactions. E. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. F. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost of securities is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. Interest income on zero coupon 116 bonds and step bonds is accrued daily at the effective interest rate. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon serves as custodian for the Funds and may provide credits against custodian charges based on uninvested cash balances of the Funds. For the six months ended June 30, 2015, the Funds received credits in the amount of $447. For the period January 1, 2015 through March 15, 2015, Brown Brothers Harriman & Co. served as custodian for the Equity Income, Growth & Income, International, Opportunity, Select Growth, Special Situations and Total Return Funds. As of March 16, 2015, the Bank of New York Mellon serves as custodian for all the Funds. Certain of the Funds reduced expenses through brokerage service arrangements. For the six months ended June 30, 2015, the Equity Income, Growth & Income, Opportunity, Special Situations and Total Return Funds’ expenses were reduced by a total of $3,165 under these arrangements. 2. Trust Shares —The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Shares in the Funds are acquired through the purchase of variable annuity or variable life insurance contracts for which a Fund is an investment option. 3. Security Transactions —For the six months ended June 30, 2015, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies, were as follows: Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Equity Income $16,526,429 $12,676,674 $ — $ — Fund For Income 30,666,933 27,365,062 — — Government 7,606,036 10,067,681 5,669,897 2,866,709 Growth & Income 58,655,735 66,131,054 — — International 14,444,266 13,289,096 — — Investment Grade 13,408,989 13,146,158 962,219 — Limited Duration High Quality Bond 3,349,071 2,151,046 220,064 501,210 Opportunity 12,471,972 6,401,815 — — Real Estate 3,512,688 207,608 — — Select Growth 13,727,856 12,537,724 — — Special Situations 47,325,022 51,267,814 — — Target Maturity 2015 1,128,756 2,723,682 — — Total Return 8,768,122 4,430,786 351,803 503,687 117 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2015 At June 30, 2015, aggregate cost and net unrealized appreciation (depreciation) of securities for federal income tax purposes were as follows: Net Gross Gross Unrealized Aggregate Unrealized Unrealized Appreciation Fund Cost Appreciation Depreciation (Depreciation) Equity Income $80,231,025 $29,237,353 $1,833,667 $27,403,686 Fund For Income 97,537,614 1,371,712 1,885,139 (513,427) Government 29,819,461 367,088 499,876 (132,788) Growth & Income 297,014,868 203,984,363 8,433,267 195,551,096 International 98,253,754 37,925,170 2,894,553 35,030,617 Investment Grade 60,883,998 1,103,748 967,352 136,396 Limited Duration High Quality Bond 3,347,748 1,646 24,777 (23,131) Opportunity 30,064,837 5,338,033 1,043,430 4,294,603 Real Estate 3,303,548 1,258 209,134 (207,876) Select Growth 33,979,824 12,178,416 642,826 11,535,590 Special Situations 172,829,281 51,446,945 5,226,199 46,220,746 Target Maturity 2015 15,944,640 269,631 — 269,631 Total Return 31,224,505 2,631,424 872,742 1,758,682 4. Advisory Fee and Other Transactions With Affiliates —Certain officers of the Trust are officers of the Trust’s investment adviser, FIMCO and its transfer agent, Administrative Data Management Corp. (“ADM”). Trustees of the Trust who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. For the six months ended June 30, 2015, total trustee fees accrued by the Funds amounted to $34,867. The Investment Advisory Agreement provides as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the rate of .75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the six months ended June 30, 2015, FIMCO has voluntarily waived advisory fees in the amount of $22,790 on Government Fund, $47,258 on Investment Grade Fund, $2,248 on Limited Duration High Quality Bond Fund and $12,600 on Target Maturity 2015 Fund in order to limit the advisory fees on these Funds to .60% of their average daily net assets. During the six months ended June 30, 2015, FIMCO has voluntarily waived the Cash Management Fund’s entire advisory fee of $28,745 and assumed $11,320 of other Fund expenses to prevent a negative yield on the Fund’s shares. For the six months ended June 30, 2015, total advisory fees accrued to FIMCO were $4,796,235 of which $113,641 was voluntarily waived by FIMCO as noted above. 118 Muzinich & Co., Inc. serves as investment subadviser to Fund For Income, Vontobel Asset Management, Inc. serves as investment subadviser to International Fund and Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund. The subadvisers are paid by FIMCO and not by the Funds. 5. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, 144A securities are deemed to be liquid. At June 30, 2015, the Fund For Income held one hundred thirty-four 144A securities with an aggregate value of $37,921,664 representing 37.8% of the Fund’s net assets, the Government Fund held one 144A security with a value of $185,745 representing .6% of the Fund’s net assets, the Investment Grade Fund held nineteen 144A securities with an aggregate value of $7,021,757 representing 11.2% of the Fund’s net assets, the Limited Duration High Quality Bond Fund held one 144A security with a value of $114,197 representing 3.3% of the Fund’s net assets and the Total Return Fund held six 144A securities with an aggregate value of $639,206 representing 1.9% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these Section 4(2) securities are deemed to be liquid. At June 30, 2015, the Cash Management Fund held seven Section 4(2) securities with an aggregate value of $2,299,501 representing 33.4% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 6. Derivatives —Some of the Funds may invest in derivatives such as futures contracts and options on futures contracts (“options”), to increase income, hedge against changes in interest rates or enhance potential return. The Funds may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange. An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place. Such investments may be used for, among other purposes, the purpose of hedging against changes in the value of a Fund’s portfolio securities due to anticipated changes in interest rates and market conditions. A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills. No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, the Funds are required to deposit with their custodian in a segregated account in the name of the futures broker through which the transaction is effected an amount of cash or U.S. Government securities generally equal to 3%-5% or less of the contract value. This amount is known as “initial margin.” 119 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2015 An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option. The Funds may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions. There is no guarantee such closing transactions can be effected. When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules. Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to a Fund upon termination of the transaction, assuming all obligations have been satisfied. Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment. Subsequent payments, called “variation margin,” to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as “marking to market.” Variation margin does not involve borrowing to finance the futures transactions, but rather represents a daily settlement of a Fund’s obligation to or from a clearing organization. A Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. To the extent that a Fund participates in the futures or options markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies. The use of these strategies involves certain special risks, including: (1) dependence on the ability of the Funds’ investment adviser, FIMCO to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time. If FIMCO’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to that Fund may leave it in a worse position than if such strategies were not used. For the six months ended June 30, 2015, the Funds had no investments in interest rate futures contracts or options. 7. High Yield Credit Risk —The investments of Fund For Income in high yield securities, whether rated or unrated, may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for the holders of high-yielding securities, because 120 such securities are generally unsecured and are often subordinated to other creditors of the issuer. 8. Litigation —The Blue Chip and Equity Income Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the “Committee”). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Equity Income Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and administratively consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Equity Income Funds were named as defendants in a lawsuit brought in connection with the Tribune Company’s LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the “Bondholder Plaintiffs”) in the Supreme Court of the State of New York. The Blue Chip and Equity Income Funds have also been named in a similar suit filed on behalf of participants in Tribune defined-compensation plans (the “Retiree Plaintiffs”). As with the Bondholder Plaintiffs and the Committee, the Retiree Plaintiffs seek to recover payments of the proceeds of the LBO. (All of these suits have been removed to the United States District Court for the Southern District of New York and administratively consolidated with other substantially similar suits against other former Tribune shareholders (the “MDL Proceeding”)). On September 23, 2013, the Judge in the MDL Proceeding dismissed various state law constructive fraudulent transfer suits, resulting in the Funds being dismissed from the Bondholder and Retiree Plaintiffs’ actions. On September 30, 2013, counsel for the plaintiffs in those suits appealed the MDL Judge’s dismissal ruling to the Second Circuit. The extent of the Funds’ potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held 121 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2015 liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Equity Income Fund received proceeds of $376,754 in connection with the LBO, representing 0.34% of its net assets as of June 30, 2015. The Blue Chip Fund received proceeds of $288,456 in connection with the LBO, representing 0.06% of the net assets of Growth & Income Fund as of June 30, 2015. The Equity Income and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. 9. Subsequent Events —Subsequent events occurring after June 30, 2015 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 122 This page left intentionally blank. 123 Financial Highlights FIRST INVESTORS LIFE SERIES FUNDS The following table sets forth the per share operating performance data for a trust share outstanding, total return, ratios to average net assets and other supplemental data for each year ended December 31 except as otherwise indicated. PER SHARE DATA RATIOS/SUPPLEMENTAL DATA Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Realized Net Asset Net Assets ** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gains Distributions of Period Return * (in millions ) Credits *** Income Expenses *** Income (Loss ) Rate CASH MANAGEMENT FUND 2010 $ 1.00 — $ 1.00 .00 % $ 12 .23 %(a) .00 % 1.04 % (.81 )% N/A 2011 1.00 — 1.00 .00 12 .13 (a) .00 .99 (.86 ) N/A 2012 1.00 — 1.00 .00 12 .12 (a) .00 .99 (.87 ) N/A 2013 1.00 — 1.00 .00 11 .10 (a) .00 .99 (.89 ) N/A 2014 1.00 — 1.00 .00 10 .08 (a) .00 .99 (.91 ) N/A 2015(h) 1.00 — 1.00 .00 †† 7 .10 (a)† .00 † 1.14 † (1.04 )† N/A EQUITY INCOME FUND (b) 2010 $13.46 $.31 $1.58 $ 1.89 $.29 $ — $ .29 $15.06 14.32 % $ 71 .86 % 2.25 % N/A N/A 21 % 2011 15.06 .30 (.06 ) .24 .31 — .31 14.99 1.53 69 .87 1.94 N/A N/A 32 2012 14.99 .38 1.29 1.67 .30 — .30 16.36 11.20 74 .87 2.37 N/A N/A 39 2013 16.36 .36 4.55 4.91 .38 — .38 20.89 30.53 99 .82 1.97 N/A N/A 31 2014 20.89 .35 1.28 1.63 .36 .87 1.23 21.29 8.26 110 .81 1.76 N/A N/A 25 2015(h) 21.29 .19 (.04 ) .15 .35 .75 1.10 20.34 .60 †† 110 .82 † 1.87 † N/A N/A 12 †† FUND FOR INCOME (c) 2010 $6.24 $.48 $.31 $ $.49 — $ .49 $ 6.54 13.71 % $ 71 .87 % 7.43 % N/A N/A 71 % 2011 6.54 .43 (.07 ) .36 .48 — .48 6.42 5.66 74 .88 6.68 N/A N/A 63 2012 6.42 .41 .42 .83 .44 — .44 6.81 13.51 84 .88 6.11 N/A N/A 61 2013 6.81 .36 .09 .45 .42 — .42 6.84 6.88 95 .88 5.37 N/A N/A 56 2014 6.84 .34 (.28 ) .06 .37 — .37 6.53 .79 99 .85 4.88 N/A N/A 41 2015(h) 6.53 .15 .03 .18 .36 — .36 6.35 2.68 †† 100 .86 † 4.90 † N/A N/A 28 †† GOVERNMENT FUND 2010 $10.29 $.32 $ .16 $ $.42 — $ .42 $10.35 4.82 % $ 28 .78 % 3.11 % .93 % 2.96 % 54 % 2011 10.35 .28 .26 .54 .36 — .36 10.53 5.41 29 .81 2.70 .96 2.55 33 2012 10.53 .20 — .20 .31 — .31 10.42 1.95 32 .75 2.10 .90 1.95 46 2013 10.42 .18 (.43 ) (.25 ) .27 — .27 9.90 (2.47 ) 30 .76 1.76 .91 1.61 118 2014 9.90 .18 .13 .31 .26 — .26 9.95 3.14 31 .74 1.82 .89 1.67 103 2015(h) 9.95 .08 (.10 ) (.02 ) .23 — .23 9.70 (.27 )†† 30 .77 † 1.71 † .92 † 1.56 † 43 †† GROWTH & INCOME FUND 2010 $24.69 $.50 $3.45 $ 3.95 $.27 $ — $ .27 $28.37 16.19 % $207 .82 % 1.91 % N/A N/A 27 % 2011 28.37 .44 .25 .69 .50 — .50 28.56 2.37 321 .81 1.51 N/A N/A 26 2012 28.56 .61 4.35 4.96 .44 — .44 33.08 17.45 357 .80 1.87 N/A N/A 21 2013 33.08 .53 11.89 12.42 .61 — .61 44.89 38.06 474 .79 1.34 N/A N/A 23 2014 44.89 .54 2.82 3.36 .53 .29 .82 47.43 7.65 493 .78 1.18 N/A N/A 21 2015(h) 47.43 .31 .90 1.21 .55 2.50 3.05 45.59 2.45 †† 493 .78 † 1.31 † N/A N/A 12 †† 124 125 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS PER SHARE DATA RATIOS/SUPPLEMENTAL DATA Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Assets ** Waived or Assumed Net Asset Net Net Realized Net Asset Net Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Investment Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Income Turnover of Period (Loss ) Investments Operations Income Gains Distributions of Period Return * (in millions ) Credits *** Income (Loss ) Expenses *** (Loss ) Rate INTERNATIONAL FUND 2010 $14.72 $ .34 $1.64 $1.98 $ — — $ — $16.70 13.45 % $109 .99 % 2.15 % N/A N/A 35 % 2011 16.70 .39 (.29 ) .10 .36 — .36 16.44 .64 106 .96 2.26 N/A N/A 32 2012 16.44 .28 3.12 3.40 .27 — .27 19.57 20.85 122 .94 1.53 N/A N/A 41 2013 19.57 .24 1.08 1.32 .27 — .27 20.62 6.77 128 .92 1.21 N/A N/A 35 2014 20.62 .23 .26 .49 .23 — .23 20.88 2.39 131 .92 1.10 N/A N/A 28 2015(h) 20.88 .18 .39 .57 .23 — .23 21.22 2.72 †† 134 .89 † 1.72 † N/A N/A 10 †† INVESTMENT GRADE FUND 2010 $10.35 $.51 $.41 $ .92 $.53 — $.53 $10.74 9.26 % $ 43 .73 % 4.62 % .88 % 4.47 % 55 % 2011 10.74 .47 .17 .64 .52 — .52 10.86 6.23 47 .71 4.17 .86 4.02 29 2012 10.86 .43 .76 1.19 .48 — .48 11.57 11.23 57 .70 3.73 .85 3.58 28 2013 11.57 .42 (.51 ) (.09 ) .45 — .45 11.03 (.80 ) 59 .70 3.49 .85 3.34 39 2014 11.03 .42 .21 .63 .46 — .46 11.20 5.86 63 .69 2.78 .84 2.63 45 2015(h) 11.20 .18 (.19 ) (.01 ) .47 — .47 10.72 (.17 )†† 63 .69 † 3.14 † .84 † 2.99 † 21 †† LIMITED DURATION HIGH QUALITY BOND FUND 2014(f) $10.00 $(.13 ) $(.13 ) $(.26 ) — — — $ 9.74 (2.60 )%†† $ 3 5.82 %† (4.25 )%† 5.97 %† (4.40 )%† 11 %†† 2015(h) 9.74 (.01 ) (.02 ) (.03 ) — — — 9.71 (.31 )†† 3 1.70 † (.37 )† 1.85 † (.52 )† 90 †† OPPORTUNITY FUND 2012(e) $10.00 $(.05 ) $.11 $ .06 $ — $ — $ — $10.06 .60 %†† $ 1 16.84 %† (13.27 )%† N/A N/A 0 %†† 2013 10.06 (.04 ) 4.06 4.02 — — — 14.08 39.96 14 2.28 (.79 ) N/A N/A 32 2014 14.08 .03 .78 .81 — .01 .01 14.88 5.73 27 1.01 .31 N/A N/A 31 2015(h) 14.88 .03 .87 .90 .03 — .03 15.75 6.06 †† 36 .91 † .48 † N/A N/A 21 †† REAL ESTATE FUND 2015(g) $10.00 $.04 $(.65 ) $(.61 ) — — — $ 9.39 (6.10 )%†† $ 3 2.51 %† 2.58 %† N/A N/A 7 %†† SELECT GROWTH FUND 2010 $ 6.66 $.01 $1.39 $1.40 $.01 $ — $.01 $ 8.05 21.10 % $ 14 .98 % .20 % N/A N/A 87 % 2011 8.05 .01 .41 .42 .01 — .01 8.46 5.25 18 .90 .07 N/A N/A 61 2012 8.46 .05 1.08 1.13 .01 — .01 9.58 13.30 24 .87 .61 N/A N/A 52 2013 9.58 .04 3.12 3.16 .05 — .05 12.69 33.15 35 .85 .43 N/A N/A 64 2014 12.69 .05 1.66 1.71 .05 .01 .06 14.34 13.53 44 .83 .43 N/A N/A 37 2015(h) 14.34 .05 .65 .70 .05 .78 .83 14.21 4.91 †† 47 .83 † .69 † N/A N/A 28 †† 126 127 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS PER SHARE DATA RATIOS/SUPPLEMENTAL DATA Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset ** Waived or Assumed Net Asset Net Net Realized Net Asset Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Investment Turnover of Period (Loss ) Investments Operations Income Gains Distributions of Period Return * (in millions ) Credits *** Income (Loss ) Expenses *** Income Rate SPECIAL SITUATIONS FUND (d) 2010 $25.02 $ .16 $6.43 $6.59 $.22 $ — $ .22 $31.39 26.57 % $152 .83 % .59 % N/A N/A 64 % 2011 31.39 .20 .51 .71 .16 — .16 31.94 2.24 150 .81 .61 N/A N/A 59 2012 31.94 .34 2.88 3.22 .20 3.39 3.59 31.57 10.01 160 .81 1.07 N/A N/A 61 2013 31.57 .19 9.11 9.30 .34 1.56 1.90 38.97 30.88 201 .82 .53 N/A N/A 108 2014 38.97 .22 1.82 2.04 .18 6.61 6.79 34.22 6.30 209 .80 .66 N/A N/A 41 2015(h) 34.22 .05 2.69 2.74 .22 1.51 1.73 35.23 8.17 †† 222 .81 † .27 † N/A N/A 22 †† TARGET MATURITY 2015 FUND 2010 $15.45 $ .63 $ .66 $1.29 $.64 $ .08 $ .72 $16.02 8.58 % $ 28 .71 % 3.87 % .86 % 3.72 % 4 % 2011 16.02 .65 .44 1.09 .62 .22 .84 16.27 7.14 26 .72 3.87 .87 3.72 0 2012 16.27 .66 (.53 ) .13 .66 .16 .82 15.58 .84 24 .73 4.00 .88 3.85 0 2013 15.58 .70 (.72 ) (.02 ) .68 .22 .90 14.66 (.20 ) 21 .75 4.28 .90 4.13 0 2014 14.66 .71 (.71 ) — .71 .28 .99 13.67 .03 18 .74 4.60 .89 4.45 0 2015(h) 13.67 .32 (.34 ) (.02 ) .69 .17 .86 12.79 (.18 )†† 16 .75 † 4.70 † .90 † 4.55 † 7 †† TOTAL RETURN FUND 2012(e) $10.00 $(.05 ) $ (.02 ) $ (.07 ) $ — — $ — $ 9.93 (.70 )%†† $1 16.99 %† (14.84 )%† N/A N/A 64 %†† 2013 9.93 — 1.69 1.69 — — — 11.62 17.02 13 1.93 .16 N/A N/A 14 2014 11.62 .09 .60 .69 .01 — .01 12.30 5.97 29 .96 .96 N/A N/A 53 2015(h) 12.30 .07 .09 .16 .13 — .13 12.33 1.26 †† 33 .93 † 1.12 † N/A N/A 17 †† * The effect of fees and charges incurred at the separate account level are not reflected in these performance figures. ** Net of expenses waived or assumed by the investment adviser (Note 4). *** The ratios do not include a reduction of expenses from cash balances maintained with the Bank of New York Mellon or from brokerage service arrangements (Note 1G). † Annualized †† Not annualized (a) For each of the periods shown, FIMCO voluntarily waived advisory fees to limit the Fund’s overall expense ratio to .60% and waived additional advisory fees and assumed other expenses to prevent a negative yield on the Funds’ shares (Note 4). (b) Prior to September 4, 2012, known as Value Fund. (c) Prior to December 17, 2012, known as High Yield Fund. (d) Prior to December 17, 2012, known as Discovery Fund. (e) For the period December 17, 2012 (commencement of operations) to December 31, 2012. (f) For the period July 1, 2014 (commencement of operations) to December 31, 2014. (g) For the period May 1, 2015 (commencement of operations) to June 30, 2015. (h) For the period January 1, 2015 to June 30, 2015. See notes to financial statements 128 129 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of First Investors Life Series Funds We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of the fourteen Funds comprising First Investors Life Series Funds, as of June 30, 2015, the related statements of operations, the statements of changes in net assets, and the financial highlights for each of the periods indicated thereon. These financial statements and financial highlights are the responsibility of the Life Series Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of June 30, 2015, by correspondence with the custodian and brokers. Where brokers have not replied to our confirmation requests, we have carried out other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the fourteen Funds comprising First Investors Life Series Funds, as of June 30, 2015, and the results of their operations, changes in their net assets, and their financial highlights for the periods presented, in conformity with accounting principles generally accepted in the United States of America. Tait, Weller & Baker LLP Philadelphia, Pennsylvania August 26, 2015 130 Board Considerations of Advisory Contracts and Fees (unaudited) FIRST INVESTORS LIFE SERIES FUNDS Annual Consideration of the Investment Advisory Agreements and the Sub-Advisory Agreements with Muzinich & Co., Inc., Smith Group Asset Management, LP and Vontobel Asset Management, Inc. The First Investors Life Series Funds’ (the “Trust”) investment advisory agreements with the Trust’s investment adviser and, as applicable, sub-advisers, on behalf of each of the Trust’s funds, can remain in effect after an initial term of no greater than two years only if they are renewed at least annually thereafter (i) by the vote of the Trustees or by a vote of the shareholders of each fund and (ii) by the vote of a majority of the Trustees who are not parties to the advisory agreement (or sub-advisory agreements, as applicable) or “interested persons” of any party thereto (the “Independent Trustees”), cast in person at a meeting called specifically for the purpose of voting on such approval. The Board of Trustees (the “Board”) has four regularly scheduled and two informal meetings each year and takes into account throughout the year matters bearing on the approval of the advisory agreement (or sub-advisory agreements, as applicable). In particular, the Board and its standing committees also consider at each meeting at least certain of the factors that are relevant to the annual renewal of each fund’s advisory agreement (or sub-advisory agreements, as applicable), including investment performance, sub-adviser updates and reviews, reports with respect to brokerage and portfolio transactions, use of soft dollars for research products and services, portfolio turnover rates, compliance monitoring, and the services and support provided to each fund and its shareholders. In addition, the Board meets with representatives of each sub-adviser in person at least once per year. On April 16, 2015 (the “April Meeting”), the Independent Trustees met in person with senior management personnel of First Investors Management Company, Inc. (“FIMCO”), the Trust’s investment adviser, Trust counsel, independent legal counsel to the Independent Trustees (“Independent Legal Counsel”) and others to give preliminary consideration to information bearing on the continuation of the advisory agreement (or sub-advisory agreement, as applicable) with respect to each fund. The primary purpose of the April Meeting was to ensure that the Independent Trustees had ample opportunity to consider matters they deemed relevant in determining whether to continue the advisory agreement (or sub-advisory agreements, as applicable), and to request any additional information they considered reasonably necessary to their deliberations. The Independent Trustees also met in executive session with Independent Legal Counsel to consider the continuation of the advisory agreement (or sub-advisory agreements, as applicable) outside the presence of management. As part of the April Meeting, the Independent Trustees asked FIMCO to respond to certain additional questions prior to the contract approval meeting of the Board to be held on May 21, 2015 (the “May Meeting”). In addition, Independent Legal Counsel, in conjunction with the Board, 131 Board Considerations of Advisory Contracts and Fees (continued) (unaudited) FIRST INVESTORS LIFE SERIES FUNDS and personnel from FIMCO reviewed each sub-adviser’s response in connection with the request for information with respect to the applicable sub-advisory agreements and requested follow-up information or clarifications from each sub-adviser, as applicable, which was provided in time for the May Meeting. At the May Meeting, the Board, including a majority of the Independent Trustees, approved the renewal of the investment advisory agreement (the “Advisory Agreement”) between FIMCO and each of the following funds (each a “Fund” and collectively the “Funds”): Growth & Income Fund, Special Situations Fund, International Fund, Equity Income Fund, Select Growth Fund, Opportunity Fund, Total Return Fund, Fund For Income, Investment Grade Fund, Government Fund, Limited Duration High Quality Bond Fund, Target Maturity 2015 Fund and Cash Management Fund. In addition, at the May Meeting, the Board, including a majority of the Independent Trustees, approved the renewal of the sub-advisory agreements (each a “Sub-Advisory Agreement” and collectively the “Sub-Advisory Agreements”) with: (1) Muzinich & Co., Inc. (“Muzinich”) with respect to the Fund For Income; (2) Smith Group Asset Management, LP (“Smith Group”) with respect to the Select Growth Fund; and (3) Vontobel Asset Management, Inc. (“Vontobel”) with respect to the International Fund. The Fund For Income, Select Growth Fund and International Fund are collectively referred to as the “Sub-Advised Funds.” In reaching its decisions to approve the continuation of the Advisory Agreement for each Fund and the Sub-Advisory Agreements for the Sub-Advised Funds, the Board considered information furnished and discussed throughout the year at regularly scheduled Board and Committee meetings as well as a wide range of information provided specifically in relation to the renewal of the Advisory Agreement and Sub-Advisory Agreements for the April Meeting and May Meeting. Information furnished at Board and/or Committee meetings throughout the year included FIMCO’s analysis of each Fund’s investment performance and the performance of the sub-advisers to the respective Sub-Advised Funds, presentations given by representatives of FIMCO, Muzinich, Smith Group and Vontobel and various reports on compliance and other services provided by FIMCO. In preparation for the April Meeting and/or May Meeting, the Independent Trustees requested and received information compiled by Lipper, Inc. (“Lipper”), an independent provider of investment company data, that included, among other things, the investment performance over various time periods and the fees and expenses of each Fund as compared to a comparable group of funds as determined by Lipper (“Peer Group”). The Board also considered that FIMCO charges different fee rates to various mutual funds that have similar investment mandates and FIMCO’s explanation for these differences. Additionally, in response to specific requests from the Independent Trustees in connection with the April Meeting and/or May Meeting, 132 FIMCO furnished, and the Board considered, information concerning various aspects of its operations, including: (1) the nature, extent and quality of services provided by FIMCO to the Funds, including investment advisory and administrative services to the Funds including, as applicable, services in connection with selecting, overseeing and evaluating the sub-advisers; (2) the actual management fees paid by each Fund to FIMCO; (3) the costs of providing services to each Fund and the profitability of FIMCO from the relationship with each Fund; and (4) any “fall out” or ancillary benefits accruing to FIMCO as a result of the relationship with each Fund. FIMCO also provided, and the Board considered, an analysis of the overall profitability of the First Investors mutual fund business that included various entities affiliated with FIMCO as well as comparative profitability information based on analysis performed by FIMCO of the financial statements of certain publicly-traded mutual fund asset managers. The Board also considered FIMCO’s and each sub-adviser’s personnel and methods, including the education, experience of key personnel, and the number of their advisory and analytical personnel; general information regarding the compensation of FIMCO’s and each sub-adviser’s advisory personnel; FIMCO’s and each sub-adviser’s investment management process; FIMCO’s and each sub-adviser’s compliance program; the time and attention of FIMCO’s and each sub-adviser’s personnel devoted to the management of the Funds; FIMCO and each sub-adviser’s cybersecurity practices and related controls; and material pending, threatened or settled litigation involving FIMCO and each sub-adviser, and any ongoing or completed audits, investigations or examinations by the Securities and Exchange Commission. The Board also considered information provided by FIMCO on management’s initiatives for increasing Fund assets and new product development, enhanced sales and marketing efforts (including increasing the size of the sales force), continuing efforts as deemed practicable to reduce expenses and improve performance of the Funds, and improving the efficiency of back-office operations and services. In addition to evaluating, among other considerations, the written information provided by FIMCO, the Board also evaluated the answers to questions posed by the Board to representatives of FIMCO. In addition, in response to specific requests from the Independent Trustees in connection with the April Meeting and/or May Meeting, Muzinich, Smith Group and Vontobel furnished, and the Board reviewed, information concerning various aspects of their respective operations, including: (1) the nature, extent and quality of services provided by Muzinich, Smith Group and Vontobel to the applicable Sub-Advised Funds; (2) the sub-advisory fee rates charged by Muzinich, Smith Group and Vontobel and a comparison of those fee rates to the fee rates of Muzinich, Smith Group and Vontobel for providing advisory services to other investment companies or accounts or compared to their standard fee schedule, as applicable, with an investment mandate similar to the applicable Sub-Advised Funds; (3) profitability and/or financial information provided 133 Board Considerations of Advisory Contracts and Fees (continued) (unaudited) FIRST INVESTORS LIFE SERIES FUNDS by Muzinich, Smith Group and Vontobel; and (4) any “fall out” or ancillary benefits accruing to Muzinich, Smith Group and Vontobel as a result of the relationship with each applicable Sub-Advised Fund. The Board also considered FIMCO’s representations that it found the sub-adviser responses to the information request in connection with the renewal of the Sub-Advisory Agreements to be satisfactory and raising no issues of general concern. In considering the information and materials described above, the Independent Trustees took into account management style, investment strategies and prevailing market conditions. Moreover, the Independent Trustees received assistance from and met separately with Independent Legal Counsel during both the April Meeting and May Meeting and were provided with a written description of their statutory responsibilities and the legal standards that are applicable to approvals of advisory agreements (and sub-advisory agreements, as applicable). Although the Advisory Agreement for all of the Funds and the Sub-Advisory Agreements for the Sub-Advised Funds were considered at the same Board meeting, the Independent Trustees addressed each Fund separately during the April Meeting and May Meeting. Based on all of the information presented, the Board, including a majority of its Independent Trustees, determined on a Fund-by-Fund basis that the fees charged under the Advisory Agreement and each Sub-Advisory Agreement are reasonable in relation to the services that are provided under each Agreement. The Board did not identify any single factor as being of paramount importance in reaching its conclusions and determinations with respect to the continuance of the Advisory Agreement for each Fund and Sub-Advisory Agreements. Although not meant to be all-inclusive, the following describes some of the factors that were considered by the Board in deciding to approve the continuance of the Advisory Agreement for each Fund and Sub-Advisory Agreements with Muzinich, Smith Group and Vontobel. Nature, Extent and Quality of Services In examining the nature, extent and quality of the services provided by FIMCO, the Board recognized that FIMCO is dedicated to providing investment management services exclusively to the Funds and the other funds in the First Investors fund complex and that, unlike many other mutual fund managers, FIMCO is not in the business of providing management services to hedge funds, pension funds or private accounts. In this connection, the Board was advised that certain key FIMCO personnel provide separately managed account services to a FIMCO-affiliated investment adviser, but that these personnel spend most of their time serving their FIMCO clients. As a result, the Board considered that FIMCO’s personnel devote substantially all of their time to serving the funds in the First Investors fund complex. 134 The Board noted that FIMCO has undertaken extensive responsibilities as manager of the Funds, including: (1) the provision of investment advice to the Funds; (2) implementing policies and procedures designed to ensure compliance with each Fund’s investment objectives and policies; (3) the review of brokerage arrangements; (4) oversight of general portfolio compliance with applicable laws; (5) the provision of certain administrative services to the Funds, including fund accounting; (6) the implementation of Board directives as they relate to the Funds; and (7) evaluating and monitoring any sub-advisers on an ongoing basis, including, but not limited to, monitoring each sub-adviser’s investment performance, evaluating each sub-adviser’s compliance program on an annual basis and monitoring investments for compliance purposes, including monitoring each sub-adviser’s soft dollar practices, portfolio allocation and best execution. The Board also noted that FIMCO provided the same sorts of administrative and other services, except for direct management of the portfolio, for the Sub-Advised Funds as it does for the other funds. The Board noted that FIMCO provides not only advisory services, but historically also has provided certain administrative personnel and services that many other advisers do not provide without imposition of separate fees. The Board also noted the steps that FIMCO has taken to encourage strong performance, including providing significant incentives to portfolio managers and analysts based on Fund performance. In addition, the Board considered information regarding the overall financial strength of FIMCO and its affiliates and the resources and staffing in place with respect to the services provided to the Funds. The Board considered the nature, extent and quality of the investment management services provided by Muzinich, Smith Group and Vontobel to the applicable Sub-Advised Funds. The Board considered Muzinich’s, Smith Group’s and Vontobel’s investment management process in managing the applicable Sub-Advised Funds and the experience and capability of their respective personnel responsible for the portfolio management of the applicable Sub-Advised Funds. The Board also considered information regarding the resources and staffing in place with respect to the services provided by each sub-adviser. Additionally, with respect to the Sub-Advised Funds, the Board considered the differences in fees paid by each applicable Fund to FIMCO and the fees paid by FIMCO to each sub-adviser, as well as representations by FIMCO that these fee differentials are warranted by its ongoing services and assumption of risks. Based on the information considered, the Board concluded that the nature, extent and quality of the services provided to each Fund by FIMCO and the applicable Sub-Advised Funds by Muzinich, Smith Group and Vontobel were appropriate and consistent with the terms of the Advisory Agreement and Sub-Advisory Agreements, as applicable, and supported approval of the Advisory Agreement and each Sub-Advisory Agreement. 135 Board Considerations of Advisory Contracts and Fees (continued) (unaudited) FIRST INVESTORS LIFE SERIES FUNDS Investment Performance The Board placed significant emphasis on the investment performance of each of the Funds. While consideration was given to performance reports and discussions held at prior Board or Committee meetings, as applicable, particular attention was given to the performance information compiled by Lipper. In particular, the Board reviewed the performance of each Fund over the most recent calendar year (“1-year period”) and the annualized performance over the most recent three calendar year period (“3-year period”) and five calendar year period (“5-year period”). In addition, the Board considered the performance information provided by FIMCO for each Fund (other than the Target Maturity 2015 Fund) through April 30, 2015. The Board also reviewed the annual yield of the Government Fund, Investment Grade Fund, Fund For Income, Cash Management Fund and Target Maturity 2015 Fund over the past five years. With regard to the performance and yield information, the Board considered the performance and yield of each Fund on a percentile and quintile basis as compared to its Peer Group. For purposes of the performance data provided, the first quintile is defined as 20% of the funds in the applicable Peer Group with the highest performance or yield and the fifth quintile is defined as 20% of the funds in the applicable Peer Group with the lowest performance or yield. The Board also considered FIMCO’s representations that it imposes relatively stringent limits on the ability of portfolio managers to invest in risky asset classes or employ aggressive techniques. On a Fund-by-Fund basis, the performance reports indicated, and the Board noted, that each Fund, except for the Equity Income Fund, Opportunity Fund and Government Fund, fell within one of the top three quintiles for at least one of the performance periods provided by Lipper. In particular, the Board noted that: (i) the Growth & Income Fund fell within the top three quintiles for each of the 1-year period, 3-year period and 5-year period; (ii) the International Fund fell within the first quintile for the 1-year period and 5-year period but outside of the top three quintiles for the 3-year period; (iii) the Select Growth Fund fell within the first quintile for the 1-year period and 5-year period but was in the fourth quintile for the 3-year period; (iv) the Fund For Income fell within the fourth quintile for the 1-year period and 3-year period but was in the third quintile for the 5-year period; (v) the Investment Grade Fund was in the second quintile for each of the 1-year period, 3-year period and 5-year period; (vi) the Target Maturity 2015 Fund fell within the first quintile for the 5-year period although performance for the other periods was outside of the top three quintiles; and (vii) the Cash Management fell within the third quintile for each of the 1-year period, 3-year period and 5-year period. The Board noted that Equity Income Fund’s performance was in the fourth quintile for the one-year period and the fifth quintile for the three- and five-year periods, respectively. With respect to the Equity Income Fund, the Board noted that FIMCO changed the portfolio manager for the Fund in November 2011 and that the changes 136 implemented by the new portfolio manager have led to improved performance during the one-year period. The Board noted that the Opportunity Fund’s and Total Return Fund’s performance was in the fifth quintile and second quintile, respectively, for the 1-year period, which was the only period reported due to the short operating history of each Fund. With respect to the Special Situations Fund, the Board noted that the Fund’s performance fell within the first quintile for the 1-year period, although performance for the 3-year period and 5-year period was not in the top three quintiles. However, the Board considered that FIMCO had recommended, and the Board had approved, the termination of the Special Situations Fund’s sub-adviser in September 2013 and that the Fund’s performance had improved since FIMCO began managing the Fund internally rather than using a sub-adviser. With respect to the Government Fund, the Board noted that the Fund’s performance fell outside of the top three quintiles for each of the 1-year period, 3-year period and 5-year period. However, the Board considered that FIMCO changed the portfolio manager on the Fund at the end of 2012. The Board also noted that the Limited Duration High Quality Bond Fund had not yet completed a full year of operating history and therefore no performance or yield information was provided by Lipper. The Board also reviewed the yields of the Fund For Income, Investment Grade Fund, Government Fund, Target Maturity 2015 Fund and Cash Management Fund and noted that the yield for each such Fund fell within one of the top three quintiles for each of the past five calendar years, with the yield for the Target Maturity 2015 Fund falling within the top quintile for each of the past five calendar years and the yield for the Investment Grade and Government Funds falling within the top two quintiles for each of the past five calendar years. The Trustees also considered that, in the current market and interest-rate environment, comparative information regarding performance and fees of money market funds such as the Cash Management Fund is of relatively limited utility. Additionally, the Board considered FIMCO’s representation that it believes that the Funds use a more conservative investment style than many of their peers. Based on the information considered, the Board concluded that the investment performance of each Fund was either (a) acceptable or better, or (b) subject to reasonable steps to monitor or address underperformance. Fund Expenses, Costs of Services, Economies of Scale and Related Benefits Management Fees and Expenses. The Board also gave substantial consideration to the fees payable under each Fund’s Advisory Agreement as well as under the Sub-Advisory Agreements for the Sub-Advised Funds. The Board reviewed the information compiled by Lipper comparing each Fund’s contractual management fee rate (at common asset levels) and actual management 137 Board Considerations of Advisory Contracts and Fees (continued) (unaudited) FIRST INVESTORS LIFE SERIES FUNDS fee rate (which included the effect of any fee waivers) as a percentage of average net assets to other funds in its Peer Group. In this regard, the Board considered the contractual and actual management fees of each Fund on a quintile basis as compared to its Peer Group and noted the relative position of each Fund within the Peer Group. The Board also considered that FIMCO provides not only advisory services but also certain administrative personnel to the Funds under each Fund’s Advisory Agreement and that many other advisers do not provide such administrative personnel under their advisory agreements and that FIMCO also provides certain administrative services without the imposition of a separate fee. The Board also considered that FIMCO informed the Board that it intends to: (i) extend, on a voluntary basis, the existing total expense cap limitation for the Cash Management Fund until May 31, 2016; and (ii) extend, on a voluntary basis, the existing management fee caps for the Government Fund, Investment Grade Fund, Limited Duration High Quality Bond Fund and Target Maturity 2015 Fund, respectively, until May 31, 2016. The Board also considered that, with respect to the Cash Management Fund, FIMCO was waiving all of its management fees and reimbursing a portion of other expenses to avoid a negative return for shareholders due to the historically low interest rate environment. In particular, the Board noted that: (i) the Growth & Income Fund’s contractual and actual management fees were in the fourth quintile of its Peer Group; (ii) the Special Situations Fund’s contractual and actual management fees were in the first and second quintiles, respectively, of its Peer Group; (iii) the International Fund’s contractual and actual management fees were in the first and third quintiles, respectively, of its Peer Group; (iv) the Equity Income Fund’s contractual and actual management fees were in the third quintile of its Peer Group; (v) the Select Growth Fund’s contractual and actual management fees were in the second and fourth quintiles, respectively, of its Peer Group; (vi) the Opportunity Fund’s contractual and actual management fees were in the second quintile of its Peer Group; (vii) the Total Return Fund’s contractual and actual management fees were in the third and fourth quintiles, respectively, of its Peer Group; (viii) the Fund For Income’s contractual and actual management fees were in the fourth quintile of its Peer Group; (ix) the Investment Grade Fund’s, Government Fund’s and Limited Duration High Quality Bond Fund’s contractual and actual management fees were in the fifth quintile of their respective Peer Groups; (x) the Target Maturity 2015 Fund’s contractual and actual management fees were in the fifth and fourth quintiles, respectively, of its Peer Group; and (xi) the Cash Management Fund’s contractual and actual management fees were in the fifth and first quintiles, respectively, of its Peer Group. The Board also reviewed the information compiled by Lipper comparing each Fund’s total expense ratio, taking into account FIMCO’s expense waivers (as applicable), and the ratio of the sum of actual management and other non-management fees (i.e., fees other than management fees) to other funds in its Peer Group, including on a 138 quintile basis. In particular, the Board noted that: (i) the total expense ratio for each Fund except the Special Situations Fund, International Fund, Equity Income Fund and Cash Management Fund was not in the top three quintiles of their respective Peer Groups; and (ii) the ratio of the sum of actual management and other non-management fees for each Fund except the Special Situations Fund, International Fund, Equity Income and Cash Management Fund was not in the top three quintiles of their respective Peer Groups. In considering the level of the total expense ratio and the ratio of the sum of actual management and other non-management fees, the Board took into account management’s explanation that Lipper expense comparisons do not take into account the size of a fund complex, and as a result, in certain cases the First Investors funds are compared to funds in complexes that are much larger than First Investors. The Board also noted that Lipper’s customized expense groups tend to be fairly small in number and the funds included in the Peer Group generally change from year to year, thereby introducing an element of randomness that affects comparative results each year. While recognizing the limitations inherent in Lipper’s methodology, the Board believed that the data provided by Lipper was a generally appropriate measure of comparative expenses. In considering the sub-advisory fee rates charged by and costs and profitability of Muzinich, Smith Group and Vontobel with regard to the respective Sub-Advised Funds, the Board noted that FIMCO pays Muzinich, Smith Group or Vontobel, as the case may be, a sub-advisory fee from its own advisory fee rather than each Fund paying Muzinich, Smith Group or Vontobel a fee directly. The Board also considered arrangements pursuant to which Muzinich, Smith Group and Vontobel (but not the Sub-Advised Funds) each pays a portion of its sub-advisory fee to a solicitor that introduced each such subadviser to FIMCO. Muzinich, Smith Group and Vontobel provided, and the Board reviewed, information comparing the fees charged by Muzinich, Smith Group and Vontobel for services to the respective Sub-Advised Funds versus the fee rates of Muzinich, Smith Group and Vontobel for providing advisory services to other comparable investment companies or accounts or compared to their standard fee schedule, as applicable. Based on a review of this information, the Board noted that the fees charged by Muzinich, Smith Group and Vontobel for services to each applicable Sub-Advised Fund appeared competitive to the fees Muzinich, Smith Group and Vontobel charge to their other comparable investment companies or accounts or compared to their standard fee schedule, as applicable. The foregoing comparisons assisted the Trustees by providing them with a basis for evaluating each Fund’s management fee and expense ratio on a relative basis and the Board concluded that each Fund’s management fees appeared reasonable in relation to the services and benefits provided to each Fund. 139 Board Considerations of Advisory Contracts and Fees (continued) (unaudited) FIRST INVESTORS LIFE SERIES FUNDS Profitability. The Board reviewed the materials it received from FIMCO regarding its revenues and costs in providing investment management and certain administrative services to the Funds. In particular, the Board considered the analysis of FIMCO’s profitability with respect to each Fund, calculated for the year ended December 31, 2014, as well as overall profitability information relating to the past five calendar years. The Board also considered the information provided by FIMCO comparing the profitability of certain publicly-traded mutual fund asset managers as analyzed by FIMCO based on publicly available financial statements and noted FIMCO’s analysis that its profit margin is significantly lower than the average of, and lower overall than any of, such publicly-traded managers. In reviewing the profitability information, the Board also considered the “fall-out” or ancillary benefits that may accrue to FIMCO as a result of its relationship with the Funds, which are discussed below. Based on the information provided, the Board also noted that FIMCO operates the Cash Management Fund at a loss. The Board acknowledged that, as a business matter, FIMCO was entitled to earn reasonable profits for its services to the Funds and concluded that the level of profitability to FIMCO of its contractual arrangements with each Fund did not appear so high as to call into question the appropriateness of the fees paid to FIMCO by any Fund or otherwise to preclude the proposed continuation of the Advisory Agreement for any of the Funds. The Board also considered the profitability and/or financial information provided by Muzinich, Smith Group and Vontobel. Economies of Scale. With respect to whether economies of scale are realized by FIMCO and the extent to which any economies of scale are reflected in the level of management fee rates charged, the Board considered that the Advisory Agreement fee schedule for each Fund includes breakpoints to account for management economies of scale as each Fund’s assets increase. “Fall Out” or Ancillary Benefits. The Board considered the “fall-out” or ancillary benefits that may accrue to FIMCO, Muzinich, Smith Group and Vontobel as a result of their relationship with the Funds. In that regard, the Board considered the fact that FIMCO, Smith Group and Vontobel may receive research from broker-dealers that execute brokerage transactions for the funds in the First Investors fund complex. However, the Board noted that FIMCO and these two sub-advisers must select brokers based on each Fund’s requirements for seeking best execution. The Board also considered the fact that Muzinich does not engage in any soft dollar arrangements. * * * In summary, based on all relevant information and factors, none of which was individually determinative of the outcome, the Board, including a majority of the Independent Trustees, approved the renewal of the Advisory Agreement and each Sub-Advisory Agreement. 140 FIRST INVESTORS LIFE SERIES FUNDS Trustees and Officers Trustees Susan E. Artmann Mary J. Barneby Charles R. Barton, III Arthur M. Scutro, Jr. Mark R. Ward Officers William Lipkus President Marc S. Milgram Chief Compliance Officer Joseph I. Benedek Treasurer Mark S. Spencer Assistant Treasurer Mary C. Carty Secretary Carol Lerner Brown Assistant Secretary 141 FIRST INVESTORS LIFE SERIES FUNDS Shareholder Information Investment Adviser Custodian First Investors Management The Bank of New York Mellon Company, Inc. One Wall Street 40 Wall Street New York, NY 10286 New York, NY 10005 Subadviser Transfer Agent (Fund For Income) Administrative Data Management Corp. Muzinich & Co., Inc. Raritan Plaza I – 8th Floor 450 Park Avenue Edison, NJ 08837-3620 New York, NY 10022 Subadviser Independent Registered (International Fund) Public Accounting Firm Vontobel Asset Management, Inc. Tait, Weller & Baker LLP 1540 Broadway 1818 Market Street New York, NY 10036 Philadelphia, PA 19103 Subadviser Legal Counsel (Select Growth Fund) K&L Gates LLP Smith Asset Management Group, L.P. 1treet, N.W. 100 Crescent Court Washington, D.C. 20006 Dallas, TX 75201 142 A description of the policies and procedures that the Funds use to vote proxies relating to a portfolio’s securities is available, without charge, upon request by calling toll free 1-800-423-4026 or can be viewed online or downloaded from the EDGAR database on the U.S. Securities and Exchange Commission’s (“SEC”) internet website at http://www.sec.gov . In addition, information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, is available, without charge, upon request in writing or by calling 1-800-423-4026 and on the SEC’s internet website at http://www.sec.gov . The Funds file their complete schedule of portfolio holdings with the SEC on Form N-Q for the first and third quarters of each fiscal year. The Funds’ Form N-Q is available on the SEC’s website at http://www.sec.gov ; and may also be reviewed and copied at the SEC’s Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The schedule of portfolio holdings is available, without charge, upon request in writing or by calling 1-800-423-4026. 143 NOTES 144 NOTES 145 Item 2. Code of Ethics Not applicable for semi-annual report Item 3. Audit Committee Financial Expert Not applicable for semi-annual report Item 4. Principal Accountant Fees and Services Not applicable for semi-annual report Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments (a) Schedule is included as part of the report to shareholders filed under Item 1 of this Form. (b) Not applicable Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies Not applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers Not applicable Item 10. Submission of Matters to a Vote of Security Holders There were no material changes to the procedure by which shareholders may recommend nominees to the Registrant's Board of Trustees. Item 11. Controls and Procedures (a) The Registrant's Principal Executive Officer and Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective, based on their evaluation of these disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 as amended) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits (a)(1) Code of Ethics - Not applicable for semi-annual report (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 - Filed herewith (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 - Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. First Investors Life Series Funds By /S/ WILLIAM LIPKUS William Lipkus President and Principal Executive Officer Date: August 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /S/ WILLIAM LIPKUS William Lipkus President and Principal Executive Officer By /S/ JOSEPH I. BENEDEK Joseph I. Benedek Treasurer and Principal Financial Officer Date: August 27, 2015
